 
Exhibit 10.2
 


EXECUTION VERSION


═══════════════════════════════════════
$3,000,000,000
TERM LOAN CREDIT AGREEMENT
Dated as of April 6, 2018
Among
CIGNA CORPORATION,
HALFMOON PARENT, INC.
THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,
THE BANKS NAMED HEREIN
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent
═══════════════════════════════════════
MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG BANK, LTD,
CITIGROUP GLOBAL MARKETS INC.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers
and
MUFG BANK, LTD,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
WELLS FARGO SECURITIES, LLC,
as Syndication Agents
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
SECTION 1.01.
Certain Defined Terms
1
 
SECTION 1.02.
Computation of Time Periods
19
 
SECTION 1.03.
Accounting Terms; Terms Generally
19
 
SECTION 1.04.
LIBOR Screen Rate Discontinuation
20
   
ARTICLE II [RESERVED]
20
   
ARTICLE III LOANS
20
 
SECTION 3.01.
The Term Loans
20
 
SECTION 3.02.
Making the Term Loans
21
 
SECTION 3.03.
Notes
22
 
SECTION 3.04.
Termination or Reduction of the Commitments
22
 
SECTION 3.05.
Repayment of Loans and Evidence of Indebtedness
22
 
SECTION 3.06.
Interest on Term Loans
23
 
SECTION 3.07.
Interest Rate Determination
24
 
SECTION 3.08.
Optional Conversion of Term Loans
25
 
SECTION 3.09.
Optional Prepayment of Term Loans
25
 
SECTION 3.10.
Use of Proceeds
25
 
SECTION 3.11.
Defaulting Banks
25
   
ARTICLE IV FEES; CERTAIN COMMON PROVISIONS
26
 
SECTION 4.01.
Fees
26
 
SECTION 4.02.
Increased Costs
27
 
SECTION 4.03.
Illegality
28
 
SECTION 4.04.
Payments and Computations
28
 
SECTION 4.05.
Taxes
30
 
SECTION 4.06.
Replacement of Banks
33
   
ARTICLE V EFFECTIVE DATE AND CLOSING DATE; CONDITIONS PRECEDENT
34
 
SECTION 5.01.
Effective Date
34
 
SECTION 5.02.
Closing Date
35
 
SECTION 5.03.
Certain Funds Provisions
37
   
ARTICLE VI REPRESENTATIONS AND WARRANTIES
38
 
SECTION 6.01.
Representations and Warranties of the Company
38
   
ARTICLE VII COVENANTS OF THE COMPANY
40
 
SECTION 7.01.
Affirmative Covenants
40
 
SECTION 7.02.
Negative Covenants
42
 
SECTION 7.03.
Guaranties
43
   
ARTICLE VIII EVENTS OF DEFAULT
44
 
SECTION 8.01.
Events of Default
44

 
-i-

--------------------------------------------------------------------------------

 
ARTICLE IX THE ADMINISTRATIVE AGENT
46
 
SECTION 9.01.
Appointment and Authority
46
 
SECTION 9.02.
Rights as a Bank
47
 
SECTION 9.03.
Exculpatory Provisions
47
 
SECTION 9.04.
Reliance by Administrative Agent
48
 
SECTION 9.05.
Indemnification
48
 
SECTION 9.06.
Guaranty Matters
48
 
SECTION 9.07.
Resignation of Administrative Agent
49
 
SECTION 9.08.
Non-Reliance on Administrative Agent and Other Banks
49
 
SECTION 9.09.
No Other Duties, etc.
50
 
SECTION 9.10.
Delegation of Duties
50
 
SECTION 9.11.
Certain ERISA Matters
50
   
ARTICLE X MISCELLANEOUS
52
 
SECTION 10.01.
Amendments, Etc.
52
 
SECTION 10.02.
Notices, Etc.
53
 
SECTION 10.03.
No Waiver; Remedies
55
 
SECTION 10.04.
Costs, Expenses and Indemnification
55
 
SECTION 10.05.
Binding Effect
57
 
SECTION 10.06.
Assignments and Participations
57
 
SECTION 10.07.
Governing Law; Submission to Jurisdiction
61
 
SECTION 10.08.
Severability
62
 
SECTION 10.09.
Execution in Counterparts
62
 
SECTION 10.10.
Survival
62
 
SECTION 10.11.
Sharing of Set-Offs, Etc.
62
 
SECTION 10.12.
Waiver of Jury Trial
63
 
SECTION 10.13.
Confidentiality
63
 
SECTION 10.14.
USA PATRIOT Act
64
 
SECTION 10.15.
No Fiduciary Relationship
64
 
SECTION 10.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
64
 
SECTION 10.17.
Rights and Obligations following Reorganization
65
   
ARTICLE XI GUARANTEES
65
 
SECTION 11.01.
The Guarantees
65
 
SECTION 11.02.
Guarantee Unconditional
65
 
SECTION 11.03.
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
66
 
SECTION 11.04.
Subrogation
66
 
SECTION 11.05.
Waivers
67
 
SECTION 11.06.
Limit on Liability
67
 
SECTION 11.07.
Stay of Acceleration
67
 
SECTION 11.08.
Benefit to Guarantors
67
 
SECTION 11.09.
Guarantor Covenants
67




SCHEDULE 1  -  COMMITMENTS

SCHEDULE 2  -  PRICING SCHEDULE

 
-ii-

--------------------------------------------------------------------------------

 
EXHIBITS



EXHIBIT A  -  Form of Notice of Borrowing

EXHIBIT B  -  Form of Note

EXHIBIT C  -  Form of Solvency Certificate

EXHIBIT D  -  Form of Assignment and Assumption

EXHIBIT E  -  Form of Additional Guarantor Supplement

EXHIBIT F-1  -  Form of United States Tax Compliance Certificate (For Foreign
Banks That Are Not Partnerships For United States Federal Income Tax Purposes)

EXHIBIT F-2  -  Form of United States Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For United States Federal Income Tax
Purposes)

EXHIBIT F-3  -  Form of United States Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For United States Federal Income Tax
Purposes)

EXHIBIT F-4  -  Form of United States Tax Compliance Certificate (For Foreign
Banks That Are Partnerships For United States Federal Income Tax Purposes)

 
 
-iii-

--------------------------------------------------------------------------------

 
TERM LOAN CREDIT AGREEMENT dated as of April 6, 2018 (this “Agreement”) among
CIGNA CORPORATION, a Delaware corporation (together with its successors and
assigns, “Cigna”), HALFMOON PARENT, INC., a Delaware corporation (together with
its successors and assigns, “Holdco”), the direct and indirect Subsidiaries of
the Company from time to time party to this Agreement, as Guarantors, if any,
the Arrangers, the financial institutions (together with their respective
successors and assigns, each a “Bank” and, collectively, the “Banks”) listed
under the heading “Banks” on the signature pages hereof, and MORGAN STANLEY
SENIOR FUNDING, INC. (“Morgan Stanley”), as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) as herein provided.
WHEREAS, Cigna intends to acquire (the “Express Scripts Acquisition”) all of the
outstanding shares of common stock of Express Scripts Holding Company (“Express
Scripts”, and together with its Subsidiaries, the “Express Scripts Group”)
pursuant to an agreement and plan of merger dated March 8, 2018 (including the
exhibits and schedules thereto, collectively, the “Express Scripts Acquisition
Agreement”) by Cigna, Express Scripts, Holdco, a wholly-owned Subsidiary of
Cigna, Halfmoon I, Inc., a wholly-owned Subsidiary of Holdco and Halfmoon II,
Inc., a wholly-owned Subsidiary of Holdco, which will be effected through (x)
the merger by Halfmoon I, Inc. with and into Cigna, with Cigna surviving as a
wholly-owned Subsidiary of Holdco (the “Reorganization”) and (y) the merger of
Halfmoon II, Inc. with and into Express Scripts, with Express Scripts surviving
as a wholly-owned Subsidiary of Holdco.
WHEREAS, in connection with the foregoing, the Company has requested that the
Banks extend credit in the form of Term Loans to the Company on the Closing Date
in an aggregate principal amount of $3,000,000,000.
WHEREAS, on the Closing Date, the proceeds of the Term Loans will be used by the
Company to finance (i) the Express Scripts Acquisition, (ii) the repayment of
certain existing indebtedness of the Express Scripts Group and (iii) fees and
expenses in connection with the foregoing.
WHEREAS, on and after the Reorganization, Cigna shall not have any rights,
benefits, duties or obligations under this Agreement or any Loan Document as the
Company (and upon the Reorganization, Cigna shall be automatically discharged
and released from all such duties and obligations on the terms set forth
herein).
WHEREAS, the Banks are willing to make available to the Company the Term Loans
upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 

--------------------------------------------------------------------------------

 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Company or any of its Subsidiaries of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by the
Company or any of its Subsidiaries of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary of the Company, or (c) a merger or consolidation or any other
combination by the Company or any of its Subsidiaries with another Person (other
than a Person that is a Subsidiary) provided that the Company (or a Person that
succeeds to the Company pursuant to Section 7.02(b) in connection with such
transaction or series of related transactions) or a Subsidiary of the Company
(or a Person that becomes a Subsidiary of the Company as a result of such
transaction) is the surviving entity; provided that any Person that is a
Subsidiary at the time of execution of the definitive agreement related to any
such transaction or series of related transactions (or, in the case of a tender
offer or similar transaction, at the time of filing of the definitive offer
document) shall constitute a Subsidiary for purposes of this definition even if
in connection with such transaction or series of related transactions, such
Person becomes a direct or indirect holding company of the Company. 
“Acquisition Debt” means any Debt of the Company or any of its Subsidiaries that
has been issued for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Debt of the Company, any of its Subsidiaries or the person(s) or
assets to be acquired); provided that (a) the release of the proceeds thereof to
the Company and its Subsidiaries is contingent upon the consummation of such
Material Acquisition and, pending such release, such proceeds are held in escrow
(and, if the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such acquisition is terminated
prior to the consummation of such Material Acquisition or if such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Debt, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Company and its Subsidiaries in
respect of such Debt) or (b) such Debt contains a “special mandatory redemption”
provision (or other similar provision) or otherwise permits such Debt to be
redeemed or prepaid if such Material Acquisition is not consummated by the date
specified in the definitive documentation relating to such Debt (and if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Material Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Debt, such Debt is so redeemed
or prepaid within 90 days of such termination or such specified date, as the
case may be).
“Administrative Agent” has the meaning set forth in the introduction hereto.
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained at Citibank, N.A., New York, NY 10043, ABA#021-000-089, Account
Name:  Morgan Stanley Senior Funding, Inc., Account No. 406-99-776, Reference: 
Cigna Corp, Attention:  Loan Ops – Agency Team, or such other account as may
from time to time be designated by the Administrative Agent to the Company and
the Banks in writing.
 
-2-

--------------------------------------------------------------------------------

 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.
“Agent Parties” has the meaning set forth in Section 10.02(c).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to money laundering, bribery or corruption.
“Applicable Commitment Fee Rate” means, for any Rating Level Period, the rate
per annum set forth in Schedule 2 opposite the reference to such Rating Level
Period under the heading “Applicable Commitment Fee Rate”.  Each change in the
Applicable Commitment Fee Rate resulting from a Rating Level Change shall be
effective on the date of such Rating Level Change.
“Applicable Lending Office” means, with respect to any Bank, such Bank’s
Domestic Lending Office in the case of any Base Rate Loan and such Bank’s
Eurodollar Lending Office in the case of any Eurodollar Rate Loan.
“Applicable Margin” means, (a) with respect to any Eurodollar Rate Loan, for any
Rating Level Period, the rate per annum set forth in Schedule 2 opposite the
reference to such Rating Level Period under the heading “Applicable Margin for
Eurodollar Rate Loans” and (b) with respect to any Base Rate Loan, for any
Rating Level Period, the rate per annum set forth in Schedule 2 opposite the
reference to such Rating Level Period under the heading “Applicable Margin for
Base Rate Loans”.  Each change in the Applicable Margin resulting from a Rating
Level Change shall be effective on the date of such Rating Level Change.
“Applicable Percentage” means, with respect to any Bank (i) prior to the funding
of the Term Loans on the Closing Date, the ratio, expressed as a percentage, of
(a) the aggregate amount of such Bank’s Commitment at such time to (b) the Total
Commitments at such time and (ii) at or after the funding of the Term Loans on
the Closing Date, the ratio, expressed as a percentage, of (a) the aggregate
amount of such Bank’s Term Loans outstanding at such time to (b) the aggregate
amount of the Term Loans outstanding at such time.
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Arrangers” means Morgan Stanley, MUFG Bank, Ltd, Citigroup Global Markets Inc.,
JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its Subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
Wells Fargo Securities, LLC.
 
-3-

--------------------------------------------------------------------------------

 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 10.06), and accepted by the Administrative Agent, substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.
“Availability Period” means the period from the Effective Date until the
earliest to occur of (a) 11:59 p.m. on the date that is five (5) Business Days
after December 8, 2018, which shall be extended to the date that is five (5)
Business Days after June 8, 2019 if the Termination Date (as defined in the
Express Scripts Acquisition Agreement (as in effect on March 8, 2018)) is
extended pursuant to Section 9.1(b) of the Express Scripts Acquisition Agreement
(as in effect on March 8, 2018), (b) the consummation of the Express Scripts
Acquisition without the use of the Term Loans and (c) the date of any public
announcement by Cigna of the abandonment by Cigna of the Express Scripts
Acquisition or termination in accordance with the terms of the Express Scripts
Acquisition Agreement of Cigna’s obligations under the Express Scripts
Acquisition Agreement to consummate the Express Scripts Acquisition.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bank” and “Banks” have the meanings set forth in the introduction hereto.
“Bank Insolvency Event” means that (a) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Bank or its Parent
Company is the subject of a Bail-In Action or a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment; provided that a Bank Insolvency Event shall not
have occurred solely by virtue of the ownership or acquisition of any equity
interest in such Bank or its Parent Company by a governmental authority so long
as such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.
“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:
(a) 0.50% per annum above the Federal Funds Rate for such day;
 
-4-

--------------------------------------------------------------------------------

 
(b) the rate of interest per annum from time to time published in the “Money
Rates” section of The Wall Street Journal as being the “Prime Lending Rate” or,
if more than one rate is published as the Prime Lending Rate, then the highest
of such rates (the “Prime Rate”) (each change in the Prime Rate to be effective
as of the date of publication in The Wall Street Journal of a “Prime Lending
Rate” that is different from that published on the preceding domestic business
day); provided, that in the event that The Wall Street Journal shall, for any
reason, fail or cease to publish the Prime Lending Rate, the Administrative
Agent shall choose a reasonably comparable index or source to use as the basis
for the Prime Lending Rate; and
(c) subject to Section 1.04, the ICE Benchmark Administration Limited LIBOR Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be equal to
the rate appearing on Reuters Page LIBOR01 (or other commercially available
source providing such quotations as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. London time on such day or, if such
day is not a Business Day, the Business Day preceding such day); provided that
(i) if One Month LIBOR shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement and (ii) if One Month LIBOR as so determined is
not available for any day, this clause (c) shall be disregarded in determining
the Base Rate for such day.
In no event shall the Base Rate be less than 0.00%.  Each change in any interest
rate provided for in this Agreement based upon the Base Rate resulting from a
change in the Prime Rate, the Federal Funds Rate or One Month LIBOR shall take
effect at the time of such change in the Prime Rate, the Federal Funds Rate or
One Month LIBOR, respectively.
“Base Rate Loan” means a Term Loan that bears interest as provided in
Section 3.06(a).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrowing” means a borrowing consisting of Term Loans of the same Type and, in
the case of Eurodollar Rate Loans, having the same Interest Period made by each
of the Banks pursuant to Section 3.01(a).
“Bridge Facility” means the senior unsecured bridge term loan facility
contemplated by that certain commitment letter, dated March 8, 2018, among
Morgan Stanley, The Bank of Tokyo-Mitsubishi UFJ, Ltd. (now known as MUFG Bank,
Ltd), Cigna and Holdco.
“Business Day” means a day of the year on which commercial banks are not
required or authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurodollar Rate Loan, on which dealings in Dollars
between banks may be carried out in the London interbank market.
 
-5-

--------------------------------------------------------------------------------

 
“Capital Markets Debt” means any Debt consisting of bonds, debentures, notes or
other similar debt securities issued in (a) a public offering registered under
the Securities Act of 1933 or (b) a private placement to institutional investors
that is resold in accordance with Rule 144A or Regulation S of the Securities
Act of 1933, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the Securities and
Exchange Commission.  The term “Capital Markets Indebtedness” shall not, for the
avoidance of doubt, be construed to include any Debt issued to institutional
investors in a direct placement of such Debt that is not resold by an
intermediary (it being understood that, without limiting the foregoing, a
financing that is distributed to not more than ten Persons (provided that
multiple managed accounts and affiliates of any such Persons shall be treated as
one Person for the purposes of this definition) shall be deemed not to be so
underwritten or resold), or any Debt under the Bridge Facility, Revolving Credit
Agreement, any commercial bank facility or similar Debt, Capitalized Lease
Obligation or recourse transfer of any financial asset or any other type of Debt
incurred in a manner not customarily viewed as a “securities offering.”
“Certain Funds Period” has the meaning set forth in Section 5.03.
“Certain Funds Provision” means the terms set forth in Section 5.03.
“Change in Control” means any of the following events:
(a) direct or indirect sale, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) other than to the Company or one
of its Subsidiaries; or
(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) other than the Company or one
of its Subsidiaries becomes the beneficial owner, directly or indirectly, of
more than 30% of the then outstanding number of shares of the Company’s voting
stock; provided, however, that a transaction will not be deemed to involve a
Change in Control if (i) the Company becomes a wholly-owned subsidiary of a
holding company and (ii)(A) the holders of the voting stock of such holding
company immediately following that transaction are substantially the same as the
holders of the Company’s voting stock immediately prior to that transaction or
(B) immediately following that transaction no Person is the beneficial owner,
directly or indirectly, of more than 30% of the voting stock of such holding
company.  For purposes of this definition, “voting stock” means capital stock of
any class or kind the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of the Company, even if the right to vote has been
suspended by the happening of such a contingency.
 
-6-

--------------------------------------------------------------------------------

 
“Change in Law” has the meaning set forth in Section 4.02(a).
“Closing Date” means the date on which the conditions precedent in Section 5.02
are satisfied or waived in accordance with Section 10.01.
“Commitment” means, at any time, for any Bank, the amount set forth opposite the
name of such Bank on Schedule 1 (or if such Bank has entered into an Assignment
and Assumption, the amount set forth for such Bank in the Register), subject to
the provisions of Section 3.04(b) relating to reductions of the Commitments.
“Communications” has the meaning set forth in Section 10.02(b).
“Company” means (x) prior to the Reorganization, Cigna and (y) on and after the
Reorganization, Holdco and, in each case, their successors and assigns.
“Confidential Information” means information furnished to the Administrative
Agent or any Bank by or on behalf of the Company or any Subsidiary of the
Company relating to the Company or any of its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Bank on a nonconfidential basis prior to such
disclosure by the Company or any Subsidiary.
“Consolidated Subsidiary” means, at any time, any Subsidiary of the Company or
other entity the accounts of which would, in accordance with GAAP, be
consolidated with those of the Company in its consolidated financial statements
if such statements were prepared as of such date.
“Continue” and “Continuation” refers to the continuation of Eurodollar Rate
Loans from one Interest Period to the next as Eurodollar Rate Loans.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Term
Loans of one Type into Term Loans of the other Type pursuant to Section 3.07 or
3.08.
“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services, (d) obligations of such Person as lessee under
leases which would be, in accordance with GAAP, recorded as capital leases,
(e) Debt of others secured by a Lien on the property of such Person, whether or
not the respective Debt so secured has been assumed by such Person (but
excluding, in the case of this clause (e), involuntary Liens on the property of
such Person that are being contested in good faith and by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of such Person), and (f) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (e) above (but excluding, in the case of this clause (f),
involuntary obligations of such Person that are being contested in good faith
and by appropriate proceedings and for which adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP);
provided that the term “Debt” shall exclude Non-Recourse Debt.
 
-7-

--------------------------------------------------------------------------------

 
“Default” means an Event of Default or an event that, with notice or lapse of
time or both, would become an Event of Default.
“Default Interest” has the meaning set forth in Section 3.06(c)
“Defaulting Bank” means at any time, subject to Section 3.11 (a) any Bank that
has failed on the Closing Date to comply with its obligations under this
Agreement to make a Term Loan or make any other payment due hereunder (each, a
“funding obligation”), unless such Bank has notified the Administrative Agent
and the Company in writing that such failure is the result of such Bank’s good
faith determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (b) any Bank
that has notified the Administrative Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Bank’s good faith determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (c) any Bank that has defaulted on its funding obligations
under other loan agreements or credit agreements or other similar financing
agreements generally, (d) any Bank that has, for three or more Business Days
after written request of the Administrative Agent or the Company, failed to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Bank will cease to be a Defaulting Bank pursuant to this clause (d) upon the
Administrative Agent’s and the Company’s receipt of such written confirmation),
(e) any Bank with respect to which, or with respect to whose Parent Company, a
Bank Insolvency Event has occurred and is continuing or (f) any Bank that has
become the subject of a Bail-In Action (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 3.11 as a result of
a Bank’s being a Defaulting Bank nor the performance by Non-Defaulting Banks of
such reallocated funding obligations will by themselves cause the relevant
Defaulting Bank to become a Non-Defaulting Bank).  Any determination by the
Administrative Agent that a Bank is a Defaulting Bank under any of clauses (a)
through (f) above will be conclusive and binding absent manifest error, and such
Bank will be deemed to be a Defaulting Bank (subject to Section 3.11) upon
notification of such determination by the Administrative Agent to the Company
and the Banks.
“Disclosed Litigation” means the legal actions or proceedings disclosed in the
report of the Company on form 10‑K, 10-Q or 8‑K most recently filed with the
Securities and Exchange Commission prior to the date hereof.
“Dollars” and the sign “$” mean lawful money in the United States of America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” in its Administrative
Questionnaire, or such other office of such Bank as such Bank may from time to
time specify to the Company and the Administrative Agent.
“Domestic Subsidiary” means a Subsidiary of the Company that is not a Foreign
Subsidiary or FSHCO.
 
-8-

--------------------------------------------------------------------------------

 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in Section 5.01.
“Eligible Bank” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (b) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow or of the
Cayman Islands, or a political subdivision of any such country, and having total
assets in excess of $5,000,000,000 so long as such bank is acting through a
branch or agency located in the United States or in the country in which it is
organized or another country that is described in this clause (b), (c) each
Person that is a Bank under this Agreement on the date hereof, (d) Goldman Sachs
Lending Partners LLC, (e) Morgan Stanley Senior Funding, Inc. and (f) an
Approved Fund; provided that none of the Company nor any Guarantor nor any of
their respective Affiliates may be an Eligible Bank.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office),
or such other office of such Bank as such Bank may from time to time specify to
the Company and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing, an interest rate per annum appearing on
the LIBOR Screen Rate as of approximately 11:00 a.m. (London time) on the date
two Business Days before the first day of such Interest Period as the rate for
Dollar deposits having a term comparable to such Interest Period, provided that
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
 
-9-

--------------------------------------------------------------------------------

 
“Eurodollar Rate Loan” means a Term Loan that bears interest as provided in
Section 3.06(b).
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a payment by a Loan Party under the Loan Documents or required to be withheld or
deducted from a payment by a Loan Party under the Loan Documents: (i) in the
case of each Bank and the Administrative Agent, Taxes imposed on its income
(however denominated), and franchise Taxes and branch profits Taxes imposed on
it, by the jurisdiction under the laws of which such Bank or the Administrative
Agent (as the case may be) is organized or where its principal office is located
or, in each case, any political subdivision thereof and, in the case of each
Bank, Taxes imposed on its income (however denominated), and franchise Taxes and
branch profits Taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or, in the case
of each Bank and the Administrative Agent, Taxes that are imposed as a result of
a present or former connection between such Bank or the Administrative Agent,
and the jurisdiction of the governmental authority imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Bank having
executed, delivered or performed its obligations or received a payment under
this Agreement) (such Taxes arising from a present or former connection, “Other
Connection Taxes”), (ii) United States withholding Tax imposed on amounts
payable to or for the account of each Bank or Administrative Agent, pursuant to
a law in effect on the date on which (I) such Bank or Administrative Agent
becomes party to this Agreement (other than pursuant to an assignment request by
the Company under Section 4.06) or (II) such Bank changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 4.05,
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became party to this Agreement, or to such Bank
immediately before it changed its Applicable Lending Office, (iii) Taxes
attributable to a Bank’s failure to comply with Section 4.05(e) and (iv) any
United States withholding Tax imposed as a result of FATCA.
“Exposure” means, at any time, for any Bank, the sum of (a) the unused amount of
such Bank’s Commitment plus (b) the aggregate outstanding principal amount of
all Term Loans by such Bank.
“Express Scripts Acquisition” has the meaning set forth in the introduction
hereto.
“Express Scripts Acquisition Agreement” has the meaning set forth in the
introduction hereto.
“Express Scripts Acquisition Agreement Representations” means the
representations made by or with respect to the Express Scripts Group in the
Express Scripts Acquisition Agreement as are material to the interests of the
Banks, but only to the extent that Cigna has (or a subsidiary of Cigna has) the
right to terminate Cigna’s (or its) obligations under the Express Scripts
Acquisition Agreement or to decline to consummate the Express Scripts
Acquisition pursuant to the Express Scripts Acquisition Agreement, as a result
of a breach of such representations in the Express Scripts Acquisition
Agreement.
 
-10-

--------------------------------------------------------------------------------

 
“Express Scripts Material Adverse Effect” means any Company Material Adverse
Effect (as defined in the Express Scripts Acquisition Agreement as in effect on
March 8, 2018).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, regulation or rule adopted pursuant to such
intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day as provided in clause (a), the Federal Funds Rate for
such day shall be the average rate quoted to the Person serving as
Administrative Agent on such day on such transactions as determined by the
Administrative Agent and (c) if the Federal Funds Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Foreign Subsidiary” means (a) each Subsidiary which is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia and (b) each Subsidiary of a “controlled foreign
corporation” within the meaning of section 957(a) of the Internal Revenue Code.
“FSHCO” shall mean any Subsidiary that owns no material assets other than equity
interests (including rights to purchase or otherwise acquire, warrants, options,
participations or other equivalents of or interests in (however designated)
equity or ownership, and including preferred stock) in (a) one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
section 957(a) of the Internal Revenue Code or (b) other FSHCOs.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
 
-11-

--------------------------------------------------------------------------------

 
“Guarantor” and “Guarantors” has the meaning set forth in Section 7.03(a).
“Guaranty” and “Guaranties” has the meaning set forth in Section 7.03(a).
“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by the Company or any Subsidiary that is accorded at
least some equity treatment by S&P at the time of issuance thereof.
“Hybrid Securities Amount” means, with respect to any Hybrid Securities, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Securities that is accorded equity treatment by
S&P at the time of issuance thereof.
“Indemnified Party” has the meaning set forth in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Index Debt” means long-term senior, unsecured, non-credit-enhanced indebtedness
of the Company for borrowed money.
“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate Loan
or the date of the Conversion of any Base Rate Loan into such Eurodollar Rate
Loan and ending on the last day of the period selected by the Company pursuant
to the provisions below and thereafter each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Company pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months, as
the Company may, upon notice received by the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided that:
(a) any Interest Period that would otherwise begin before and end after the
Maturity Date shall end on the Maturity Date;
(b) Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to fall on the next succeeding Business Day, except that if such
extension would cause the last day of such Interest Period to fall in the next
following calendar month, the last day of such Interest Period shall fall on the
next preceding Business Day; and
 
-12-

--------------------------------------------------------------------------------

 
(d) whenever the first day of any Interest Period occurs on the last Business
Day of an initial calendar month or a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Leverage Ratio” means, at any time, the ratio of (a) Total Consolidated Debt
to (b) Total Consolidated Capitalization; provided that the Leverage Ratio shall
be computed without taking into account (i) “Net unrealized appreciation
(depreciation), fixed maturities” as determined in accordance with GAAP in the
consolidated balance sheets of the Company or (ii) “Postretirement pension
benefits liability adjustment” as determined in accordance with GAAP in the
consolidated balance sheets of the Company.
“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on page LIBOR01 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate), or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, provided that if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor.
“Loan Documents” means this Agreement, the Notes (if any), the Guaranties (if
any, evidenced by an agreement other than this Agreement) and any amendments to
any of the foregoing.
“Loan Party” means the Company and each Guarantor, if any.
“Majority Banks” means, at any time, Banks having a majority of the sum of the
then aggregate amount of the Exposures; provided that the Exposure of any
Defaulting Bank shall be disregarded in determining Majority Banks at any time.
“Margin Stock” means margin stock within the meaning of Regulation U.
“Material Acquisition” means any Acquisition the total consideration for which
is equal to or greater than $250,000,000.
“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or a material adverse effect on (a) the business, financial condition,
operations or properties of the Company and its Subsidiaries, taken as a whole,
or (b) the legality, validity or enforceability of any Loan Document.
 
-13-

--------------------------------------------------------------------------------

 
“Material Debt” means (i) any Debt contemplated by clauses (a) (including
commitments with respect to any revolving credit facility) and (b) of the
definition thereof (other than Capital Markets Debt) in an aggregate committed
or principal amount in excess of $1,000,000,000 and (ii) any Capital Markets
Debt, in each case, of the Company.
“Material Subsidiary” means each Subsidiary of the Company (a) whose assets
constitute 10% or more of the total assets of the Company and its Consolidated
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) or (b) whose revenues constituted 10% or more of the total
revenues of the Company and its Consolidated Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) during the most
recently concluded fiscal year of the Company.
“Maturity Date” means the date that is three years after the Closing Date.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Moody’s Rating” means, at any time, the rating of the Index Debt then most
recently announced by Moody’s.
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc., and its successors
and assigns.
“Non-Consenting Bank” has the meaning set forth in Section 4.06.
“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.
“Non-Recourse Debt” means any Debt of the Company, any of the Company’s
Subsidiaries or any consolidated variable interest entities shown on a separate
line of the Company’s consolidated balance sheet as “non-recourse obligations”
if, and so long as, such Debt meets the requirements of clause (a) or clause (b)
below, provided that Debt will not fail to qualify as Non-Recourse Debt or be
considered an indirect liability of the company solely because a Subsidiary of
the Company has indemnified any lender in respect of such Debt against damages
resulting from exceptions to non-recourse liability in general usage in the
relevant industry at the time such Debt is incurred (such as fraud, waste,
misapplication of funds, failure to maintain insurance coverage, and
environmental liability):
(a) (i) the instruments governing such Debt limit the recourse (whether direct
or indirect) of the holder or holders thereof against the Company and its
Subsidiaries for the payment of such Debt to the property securing such Debt and
(ii) if such Debt is incurred after the date hereof by the Company or a
Subsidiary of the Company which is organized under the laws of the United States
or any State thereof, the property securing such Debt is not material to the
business, financial condition, operations or properties of the Company and its
Subsidiaries, taken as a whole, as determined at the time such Debt is incurred;
or
 
-14-

--------------------------------------------------------------------------------

 
(b) (i) the sole obligors of such Debt are (x) a corporation or other entity
(such obligor, a “Specified Entity”) formed solely for the purpose of owning (or
owning and operating) property which is (or may be) subject to a Lien securing
such Debt and (y) other entities that are not Subsidiaries of the Company or
other entities in which the Company or any Subsidiary of the Company holds a
direct or indirect ownership or other beneficial interest, (ii) such Specified
Entity owns no other material property, (iii) the sole collateral security
provided by the Company and its Subsidiaries with respect to such Debt (if any)
consists of property owned by such Specified Entity and/or the capital stock of
(or equivalent ownership interests in) such Specified Entity and (iv) neither
the Company nor any of its other Subsidiaries has any liability, direct or
indirect, in respect of such Debt other than indemnification obligations to any
lender in respect of such Debt against damages resulting from exceptions to
nonrecourse liability in general usage in the relevant industry at the time such
Debt is incurred such as fraud, waste, misapplication of funds, failure to
maintain insurance coverage, and environmental liability.
“Note” shall have the meaning set forth in Section 3.03.
“Notice of Borrowing” has the meaning specified in Section 3.02(a).
“Obligations” means, with respect to the Company, all obligations of the Company
to pay principal and interest on the Term Loans, all fees and charges payable
hereunder, and all other payment obligations of the Company or any of its
Subsidiaries arising under any Loan Document, in each case whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.
“Other Connection Taxes” has the meaning specified in the definition of
“Excluded Taxes.”
“Other Taxes” has the meaning specified in Section 4.05(b).
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Participant Register” has the meaning set forth in Section 10.06(f)(ii).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 “Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Platform” has the meaning set forth in Section 10.02(c).
 
-15-

--------------------------------------------------------------------------------

 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualifying Term Loan Facility” means a term loan facility entered into by the
Company for the purpose of financing the Transactions that is subject to
conditions precedent to funding that are no less favorable to the Company than
the conditions to the funding of the Bridge Facility, as determined by the
Company in its reasonable discretion.
“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.
“Rating Level Change” means a change in the Moody’s Rating or the S&P Rating,
that results in a change from one Rating Level Period to another, which Rating
Level Change shall be deemed to take effect on the date on which the relevant
change in rating is first announced by Moody’s or S&P.
“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:

(i)
“Rating Level 1 Period” means a period during which the Moody’s Rating is at or
above A1 or the S&P Rating is at or above A+;

(ii)
“Rating Level 2 Period” means a period that is not a Rating Level 1 Period,
during which the Moody’s Rating is at or above A2 or the S&P Rating is at or
above A;

(iii)
“Rating Level 3 Period” means a period that is not a Rating Level 1 Period or a
Rating Level 2 Period, during which the Moody’s Rating is at or above A3 or the
S&P Rating is at or above A-;

(iv)
“Rating Level 4 Period” means a period that is not a Rating Level 1 Period, a
Rating Level 2 Period or a Rating Level 3 Period, during which the Moody’s
Rating is at or above Baa1 or the S&P Rating is at or above BBB+;  and

(v)
“Rating Level 5 Period” means a period that is not a Rating Level 1 Period, a
Rating Level 2 Period, a Rating Level 3 Period or a Rating Level 4 Period,

provided further that (a) if the Moody’s Rating and the S&P Rating differ by one
Rating Level, then the applicable Rating Level shall be the higher of such
Ratings and (b) if the Moody’s Rating and the S&P Rating differ by more than one
Rating Level, then the applicable Rating Level Period shall be the Rating Level
that is one level below the higher of the two Rating Levels (for purposes of the
foregoing, Rating Level 1 is the highest and Rating Level 5 is the lowest); and
provided further that any period during which there is no Rating shall be a
Rating Level 5 Period.
“Register” has the meaning set forth in Section 10.06(d).
 
-16-

--------------------------------------------------------------------------------

 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as from time to time amended.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as from time to time amended.
“Related Parties” means, with respect to any Person (a) any controlling Person,
controlled Affiliate or Subsidiary of such Person, (b) the respective directors,
officers or employees of such Person or any of its Subsidiaries, controlled
Affiliates or controlling Persons and (c) the respective agents and advisors of
such Person or any of its Subsidiaries, controlled Affiliates or controlling
Persons.
“Reorganization” has the meaning set forth in the introduction hereto.
“Resignation Effective Date” has the meaning set forth in Section 9.07(a).
“Responsible Officer” means the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Company or any Vice President of the Company in the
finance department.
“Revolving Credit Agreement” means that certain Revolving Credit and Letter of
Credit Agreement, dated as of April 6, 2018, among Cigna, Holdco, the
administrative agent party thereto, the lenders party thereto and the
guarantors, if any, party thereto.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“S&P Rating” means, at any time, the rating of the Index Debt then most recently
announced by S&P.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person (i) listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury at its official website or
any other replacement official publication of such list or (ii) listed in any
sanctions-related list of sanctioned Persons maintained by the U.S. Department
of State, the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union or any European Union member state or (b) any
Person in which a 50% or greater ownership interest is held by any such Person
or Persons described in the foregoing clause (a)(i) or which is otherwise
controlled by (x) a Person or Persons described in the foregoing clause (a)(i)
or (y) a Sanctioned Country.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 
-17-

--------------------------------------------------------------------------------

 
“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the assets of the Company and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Company and its Subsidiaries on a consolidated
basis, (b) the present fair saleable value of the property of the Company and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Company and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.
“Specified Representations” means the representations of the Company (in each
case, unless otherwise specified, as applicable to the Company only) set forth
in Section 6.01(b)(x), Section 6.01(b)(y)(i), Section 6.01(b)(y)(ii) (as it
relates to debt instruments of Cigna or Holdco evidencing debt for borrowed
money in excess of $500,000,000 in aggregate principal amount outstanding or
committed (on a pro forma basis giving effect to the Transactions but without
giving effect to the “Material Adverse Effect” qualification with respect to
such Section)), Section 6.01(d), Section 6.01(g), Section 6.01(h), Section
6.01(j) and the last sentence of Section 6.01(l).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.
“Taxes” has the meaning specified in Section 4.05(a).
“Term Loan” has the meaning specified in Section 3.01(a).
“Total Commitments” means $3,000,000,000, as such amount may be reduced pursuant
to Section 3.04(b).
“Total Consolidated Capitalization” means, at any time, the sum of (i) Total
Consolidated Debt plus (ii) the total amount of shareholder’s equity of the
Company.
“Total Consolidated Debt” means, at any time, the aggregate outstanding
principal amount of Debt of the Company and its Consolidated Subsidiaries of the
kinds referred to in clause (a), (b) or (d) of the definition of “Debt” in this
Section 1.01, or of the kinds referred to in clause (e) or (f) thereof to the
extent relating to Debt of the kinds referred to in said clause (a), (b) or (d),
all determined on a consolidated basis in accordance with GAAP, but excluding
the aggregate Hybrid Securities Amount to the extent that if such Hybrid
Securities Amount were included as Total Consolidated Debt, such Hybrid
Securities Amount would not exceed 15% of Total Consolidated Capitalization.
 
-18-

--------------------------------------------------------------------------------

 
“Transactions” means the Express Scripts Acquisition, the entry into the Loan
Documents and funding of the Term Loans, the repayment of certain existing
indebtedness of the Express Scripts Group and the transactions contemplated by
or related to the foregoing.
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
4.05(e)(i)(B).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.
SECTION 1.03.    Accounting Terms; Terms Generally.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in Section 6.01(e); provided that if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
this Agreement, and either the Company or the Majority Banks shall so request,
the Administrative Agent, the Banks and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Majority Banks
and the Company); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein.  Notwithstanding any other provision contained herein, (a) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB Accounting Standards Codification
825-Financial Instruments, or any successor thereto (including pursuant to the
FASB Accounting Standards Codification), to value any Debt of the Company or any
Subsidiary at “fair value,” as defined therein and (b) all leases of any Person
that are or would be characterized as operating leases in accordance with GAAP
immediately prior to December 31, 2016 (whether or not such operating leases
were in effect on such date) shall continue to be accounted for as operating
leases (and not as capital leases) for purposes of this Agreement regardless of
any change in GAAP following such date that would otherwise require such leases
to be recharacterized as capital leases.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  Unless the context requires otherwise (a) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (b) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
 
-19-

--------------------------------------------------------------------------------

 
SECTION 1.04.    LIBOR Screen Rate Discontinuation.  If at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (a) the circumstances set forth in Section 3.07(e) have
arisen and such circumstances are unlikely to be temporary or (b) the
circumstances set forth in Section 3.07(e) have not arisen but the supervisor
for the administrator of the LIBOR Screen Rate or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin). 
Notwithstanding anything to the contrary in Section 10.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date that a copy of the amendment is provided
to the Banks, a written notice from the Majority Banks stating that such
Majority Banks object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this Section 1.04 (but, in the case of
the circumstances described in clause (b) of the first sentence of this Section
1.04, only to the extent the LIBOR Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) each Eurodollar
Rate Loan will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Loan (or if such Term Loan is then a
Base Rate Loan, will continue as a Base Rate Loan), and (y) the obligation of
the Banks to make, or to Convert Term Loans into, Eurodollar Rate Loans shall be
suspended until the Administrative Agent shall notify the Company and the Banks
that the circumstances causing such suspension no longer exist; provided that,
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
ARTICLE II
[RESERVED]
ARTICLE III
LOANS
SECTION 3.01.    The Term Loans.
(a) Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make loans (each such loan, a “Term Loan”) to the Company on the
Closing Date in an aggregate amount not to exceed at any one time outstanding
such Bank’s Commitment.  Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
 
-20-

--------------------------------------------------------------------------------

 
(b) Each Borrowing shall consist of Term Loans of the same Type made on the same
day by the Banks ratably according to their respective Commitments.
(c) Term Loans borrowed under this Section 3.01 and paid or prepaid may not be
reborrowed.
SECTION 3.02.    Making the Term Loans. 
(a) Each Borrowing shall be made on notice, given (x) not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Loans and (y)
not later than 12:00 p.m. (New York City time) on the first Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Loans, in each case by the Company to the Administrative Agent, which
shall give to each Bank prompt notice thereof in writing (which may be by
e-mail).  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
delivered in writing (which may be by e-mail), in substantially the form of
Exhibit A, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Loans comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) in the case of a Borrowing consisting of Eurodollar Rate Loans,
initial Interest Period for each such Term Loan and (v) whether such notice is
conditioned on the occurrence of any event, and if so conditioned, a description
of such event (it being understood that the Administrative Agent and the Banks
shall be entitled to assume that the Term Loans contemplated by such Notice of
Borrowing are to be made unless the Administrative Agent shall have received a
written notice of revocation at any time prior to 9:00 a.m. (New York City time)
on the date of the proposed Borrowing).  Each Bank shall, before 11:00 a.m. (New
York City time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Bank’s ratable portion of such
Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Section 5.02, the
Administrative Agent will make such same day funds available to the Company at
the Company’s account at the Administrative Agent’s address referred to in
Section 10.02.
(b) Anything in Section 3.02(a) to the contrary notwithstanding, (i) the Company
may not select Eurodollar Rate Loans for any Borrowing if the aggregate amount
of such Borrowing is less than $25,000,000 or if the obligation of the Banks to
make Eurodollar Rate Loans shall then be suspended pursuant to Section 3.07 and
(ii) the Eurodollar Rate Loans may not be outstanding as part of more than ten
separate Borrowings.
(c) Each Notice of Borrowing shall be irrevocable and binding on the Company;
provided however, that any Notice of Borrowing may be conditioned on the
occurrence of any event, in which case such notice may be revoked by the Company
(by notice delivered to the Administrative Agent at any time prior to 9:00 a.m.
(New York City time) on the date of the proposed Borrowing) if such condition is
not satisfied.
(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the time of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance Section
3.02(a) and the Administrative Agent may, in reliance upon such assumption, make
available to the Company on such date a corresponding amount.  If and to the
extent that such Bank shall not have so made such ratable portion available to
the Administrative Agent, such Bank and the Company severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Company until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Company, the interest rate applicable at the time to
Term Loans comprising such Borrowing and (ii) in the case of such Bank, the
Federal Funds Rate.  If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Term
Loan as part of such Borrowing for purposes of this Agreement.
 
-21-

--------------------------------------------------------------------------------

 
SECTION 3.03.    Notes.  Any Bank may request that the Term Loans made or to be
made by it be evidenced by a promissory note of the Company.  In such event, the
Company shall promptly prepare, execute and deliver to such Bank a promissory
note payable to such Bank (and its registered assigns), in substantially the
form of Exhibit B (a “Note”), in an amount equal to the Commitment of such Bank.
SECTION 3.04.    Termination or Reduction of the Commitments.
(a) Unless previously terminated, the Commitments shall automatically terminate
on the earlier of (i) the end of the Availability Period and (ii) the Closing
Date (after giving effect to the Term Loans made on such date).  The Company
shall provide the Administrative Agent prompt written notice of any commitment
reduction pursuant to clause (i) hereof.
(b) The Company may at any time terminate, or from time to time reduce ratably
in part, the Commitments; provided that any reduction of the Commitments shall
be in the aggregate amount of $25,000,000 or an integral multiple of $1,000,000
in excess thereof.
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 3.04(b) by 11:00 a.m. (New
York City time) on the effective date of each such termination or reduction,
specifying such election and the effective date thereof; provided, that a notice
of termination delivered by the Company may state that such notice is
conditioned upon the occurrence of any event, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Promptly
following receipt of any notice, the Administrative Agent shall advise the Banks
of the contents thereof.
(d) Each termination or reduction of the Commitments shall be permanent.
SECTION 3.05.    Repayment of Loans and Evidence of Indebtedness.
(a) The Company shall repay to the Administrative Agent for the ratable account
of the Banks on the Maturity Date the aggregate principal amount of the Term
Loans then outstanding.
 
-22-

--------------------------------------------------------------------------------

 
(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Company to such Bank resulting from
each Term Loan made by such Bank, including the amounts of principal and
interest payable and paid to such Bank from time to time hereunder.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Term Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Bank
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Banks and each Bank’s share thereof.  The
entries made in the accounts maintained pursuant to this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that (x) the failure of any Bank or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Company to repay the Term Loans in accordance with the terms
of this Agreement and (y) if there shall be any difference in the amounts
reflected in the accounts maintained by the Administrative Agent pursuant to the
second sentence of this Section 3.05(b) and the accounts maintained by the Banks
pursuant to the first sentence of this Section 3.05(b), in the absence of
manifest error the accounts maintained by the Administrative Agent shall
control.
SECTION 3.06.    Interest on Term Loans.  The Company shall pay interest on the
unpaid principal amount of each Term Loan, from the Closing Date until such
principal amount shall be paid in full, at the following rates per annum:
(a) Base Rate Loans.  During such periods as such Term Loan is a Base Rate
Loans, a rate per annum equal at all times to the sum of (i) the Base Rate in
effect from time to time plus (ii) the Applicable Margin, payable quarterly in
arrears on the last day of each March, June, September and December.
(b) Eurodollar Rate Loans.  During such periods as such Term Loan is a
Eurodollar Rate Loan, a rate per annum equal at all times during each Interest
Period for such Term Loan to the sum of (i) the Eurodollar Rate for such
Interest Period for such Term Loan plus (ii) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Term Loan shall be Converted or paid in full.
(c) Default Interest.  Notwithstanding Sections 3.06(a)  and 3.06(b), upon the
occurrence and during the continuance of an Event of Default under Section
8.01(a), the Administrative Agent may, and upon the request of the Majority
Banks shall, require the Company to pay interest (“Default Interest”) on the
outstanding principal amount of each overdue Term Loan, and on the unpaid
overdue amount of all interest, fees and other amounts payable by the Company
hereunder, such interest to be paid in arrears on the date such amount shall be
paid in full and on demand, at a rate per annum equal at all times to (i) in the
case of any amount of principal, 2% per annum above the rate per annum required
to be paid pursuant to paragraph (a) or (b) above, as the case may be and
(ii) in the case of all other amounts, 2% per annum above the Base Rate plus the
Applicable Margin from time to time, provided, however, that following
acceleration of the Term Loans pursuant to Section 8.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.
 
-23-

--------------------------------------------------------------------------------

 
SECTION 3.07.    Interest Rate Determination.
(a) The Administrative Agent shall give prompt notice to the Company and the
Banks of the applicable interest rate determined by the Administrative Agent for
purposes of Sections 3.06(a) and 3.06(b).
(b) If, with respect to any Eurodollar Rate Loan, the Majority Banks notify the
Administrative Agent that the Eurodollar Rate for any Interest Period for such
Term Loans will not adequately reflect the cost to such Majority Banks of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Company
and the Banks, whereupon (i) such Eurodollar Rate Loans will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Loans, and (ii) the obligation of the Banks to make, or to Convert Term
Loans into, Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Company and the Banks that the circumstances causing such
suspension no longer exist.
(c) If the Company shall fail to select the duration of any Interest Period for
any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Company and the Banks and the Company will be deemed to
have selected an Interest Period of one month.
(d) If the aggregate unpaid principal amount of Eurodollar Rate Loans comprising
any Borrowing shall be reduced, by payment or prepayment or otherwise, to less
than $25,000,000, such Term Loans shall automatically Convert into Base Rate
Loans on the last day of the Interest Period applicable thereto.
(e) Subject to Section 1.04, if the LIBOR Screen Rate is unavailable,
(i) the Administrative Agent shall forthwith notify the Company and the Banks
that the interest rate cannot be determined for such Eurodollar Rate Loans,
(ii) each such Term Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan (or if such
Term Loan is then a Base Rate Loan, will continue as a Base Rate Loan), and
(iii) the obligation of the Banks to make, or to Convert Term Loans into,
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Company and the Banks that the circumstances causing such suspension
no longer exist.
(f) Notwithstanding any contrary provision of this Agreement, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Banks, so notifies the Company, then, so long as such
Event of Default is continuing (i) unless repaid, each Eurodollar Rate Loan will
automatically, on the final day of the then existing Interest Period therefor,
Convert into a Base Rate Loan, and (ii) the obligation of the Banks to Convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended.
 
-24-

--------------------------------------------------------------------------------

 
SECTION 3.08.    Optional Conversion of Term Loans.  The Company may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion, Convert all Term Loans of one Type comprising the same
Borrowing into Term Loans of the other Type or Continue Eurodollar Rate Loans
(and in the absence of timely notice of Continuation, such Eurodollar Rate Loans
shall Convert to Base Rate Loans on the last day of the then current Interest
Period); provided that any Conversion of Eurodollar Rate Loans into Base Rate
Loans shall be made only on the last day of an Interest Period for such
Eurodollar Rate Loans, any Conversion of Base Rate Loans into Eurodollar Rate
Loans shall be in an amount not less than the minimum amount specified in
Section 3.02(b) and no Conversion of any Term Loans shall result in more
separate Borrowings than permitted under Section 3.02(b).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Term Loans to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Loans, the duration of the initial Interest
Period for such Term Loans.  Each notice of Conversion or Continuation shall be
irrevocable and binding on the Company.
SECTION 3.09.    Optional Prepayment of Term Loans.  The Company may, upon
notice not later than 12:00 p.m. (New York City time) on the date that is one
Business Day prior to the date of such optional prepayment in the case of Base
Rate Loans, and upon notice not later than 11:00 a.m. (New York City time) on
the date that is three Business Days prior to the date of such optional
prepayment in the case of Eurodollar Rate Loans, in each case to the
Administrative Agent, state the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Company shall, prepay the
outstanding principal amount of the Term Loans comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided that (x) each
partial prepayment shall be in a minimum aggregate principal amount of
$25,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Loans, the Company shall
be obligated to reimburse the Banks in respect thereof pursuant to Section
10.04(c), to the extent applicable; provided, further, that, if a notice of
prepayment is given in connection with a conditional notice of termination of
Commitments as contemplated by Section 3.04(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 3.04(c) and the Company shall remain liable for any amounts in respect
of such proposed prepayment pursuant to Section 10.04(c).
SECTION 3.10.    Use of Proceeds.  The proceeds of the Term Loans shall be
available (and the Company agrees that such proceeds shall be used) to finance
(i) the Express Scripts Acquisition, (ii) the repayment of certain existing
indebtedness of the Express Scripts Group and (iii) fees and expenses in
connection with the foregoing.
SECTION 3.11.    Defaulting Banks.  Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as that Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:
 
-25-

--------------------------------------------------------------------------------

 
(a) No commitment fee shall accrue for the account of a Defaulting Bank so long
as such Bank shall be a Defaulting Bank.
(b) The Exposure of any Defaulting Bank shall not be included in determining
whether the Majority Banks or any other requisite Banks have taken or may take
any action hereunder or under any Note (including any consent to any amendment,
waiver or other modification pursuant to Section 10.01) except as set forth in
Section 10.01.
(c) No Commitment of any Bank shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 3.11, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 3.11.  The rights and remedies against a
Defaulting Bank under this Section 3.11 are in addition to any other rights and
remedies which the Company, the Administrative Agent or any Bank may have
against such Defaulting Bank.
(d) If the Company and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Bank should no longer be deemed to be
a Defaulting Bank, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Bank will, to the extent applicable, purchase, at par,
that portion of outstanding Term Loans of the other Banks or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loans to be held on a pro rata basis by the Banks in accordance with their
Applicable Percentages, whereupon such Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Bank was a
Defaulting Bank; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Non-Defaulting Bank will constitute a waiver or release of any claim of
any party hereunder arising from such Bank’s having been a Defaulting Bank.
ARTICLE IV
FEES; CERTAIN COMMON PROVISIONS
SECTION 4.01.    Fees.
(a) Commitment Fee.  The Company shall pay to the Administrative Agent for the
account of each Bank a commitment fee at the Applicable Commitment Fee Rate on
the daily average unused amount of the Commitment of such Bank during the period
from the date that is 90 days following the date of this Agreement until the
earlier of (i) the last day of the Availability Period and (ii) the Closing
Date, payable in arrears on such date; provided that no Defaulting Bank shall be
entitled to receive any commitment fee in respect of its unused Commitment for
any period during which that Bank is a Defaulting Bank (and the Company shall
not be required to pay such fee that otherwise would have been required to have
been paid to that Defaulting Bank).
(b) [Reserved].
 
-26-

--------------------------------------------------------------------------------

 
(c) Agent’s Fee.  The Company shall pay to the Administrative Agent for its own
account all fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent with respect to the performance
of its agency duties hereunder.
(d) Payment of Fees.  All commitment fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution to the Banks entitled thereto.  Fees paid hereunder shall not be
refundable under any circumstances.
SECTION 4.02.    Increased Costs.
(a) If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any governmental authority charged with the interpretation or administration
thereof occurring after the date of this Agreement  (a “Change in Law”) or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), made or issued
after the date of this Agreement, there shall be any increase in the cost (other
than due to any imposition of or increase in Taxes described in clauses (ii)
through (iv) of the definition of Excluded Taxes, Indemnified Taxes or Other
Connection Taxes that are imposed on the Bank’s income (however denominated) or
that are franchise or branch profits Taxes) to any Bank of agreeing to make or
making, continuing, converting to, funding or maintaining Eurodollar Rate Loans
by an amount deemed by such Bank to be material, then the Company shall from
time to time, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank additional amounts sufficient to compensate such Bank for such increased
cost.  A certificate as to the amount of such increased cost submitted to the
Company and the Administrative Agent by such Bank shall be conclusive and
binding for all purposes, absent manifest error.  The Company shall pay such
Bank the amount shown as due on any such certificate within 15 Business Days
after receipt thereof.
(b) If any Bank determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority, made
or issued after the date of this Agreement, (whether or not having the force of
law, and for the avoidance of doubt, including any changes resulting from
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, regardless of
the date enacted, adopted or issued) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Bank or any
company controlling such Bank and that the amount of such capital or liquidity
is increased by or based upon the existence of such Bank’s Commitment or the
Term Loans, then, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), the Company shall pay to the Administrative Agent for the
account of such Bank, from time to time as specified by such Bank, additional
amounts sufficient to compensate such Bank or such company in the light of such
circumstances, to the extent that such Bank reasonably determines such increase
in capital to be allocable to the existence thereof.  A certificate as to such
amounts submitted to the Company and the Administrative Agent by such Bank shall
be conclusive and binding for all purposes, absent manifest error.  Such
certificate shall certify that the claim for additional amounts referred to
therein is generally consistent with such Bank’s treatment of similarly situated
customers of such Bank whose transactions with such Bank are similarly affected
by the change in circumstances giving rise to such payment, but such Bank shall
not be required to disclose any confidential or proprietary information
therein.  The Company shall pay such Bank the amount shown as due on any such
certificate within 15 Business Days after receipt thereof.
 
-27-

--------------------------------------------------------------------------------

 
(c) Failure or delay on the part of any Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Bank notifies the
Company of the relevant circumstance giving rise to such increased costs or
reductions, and of such Bank’s intention to claim compensation therefor (except
that, if the legal requirement giving rise to such increased costs or reductions
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
SECTION 4.03.    Illegality.  Notwithstanding any other provision of this
Agreement, if any Bank shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Bank or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Loans or to
fund or maintain Eurodollar Rate Loans hereunder, (i) each Eurodollar Rate Loan
of such Bank will automatically, upon such demand, Convert into a Base Rate Loan
and (ii) the obligation of such Bank to make, or to Convert Term Loans into,
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Company and such Bank that the circumstances causing such suspension
no longer exist and such Bank shall make Base Rate Loans in the amount and on
the dates that it would have been requested to make Eurodollar Rate Loans had no
such suspension been in effect.
SECTION 4.04.    Payments and Computations.
(a) The Company shall make each payment required to be made by it hereunder
(whether of principal of, or interest on, the Term Loans, fees, or otherwise)
prior to 1:00 p.m. New York City time, on the day when due, in Dollars and
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.
(b) All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except that payments pursuant to Section 10.04
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.
 
-28-

--------------------------------------------------------------------------------

 
(c) If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.
(d) Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register, from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Bank
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(e) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts then due hereunder, such funds
shall be applied (i) first, to pay costs and expenses, if any, of the
Administrative Agent required to be reimbursed hereunder, (ii) second, to pay
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to them, and
(iii) third, to pay principal of Term Loans then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of Term Loans,
respectively, then due to them.
(f) All computations of interest based on the Base Rate (if the interest rate
payable is based on the Prime Rate) shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be, and all other
computations of interest based on the Base Rate, the Eurodollar Rate or the
Federal Funds Rate and of commitment fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or commitment fees are payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(g) Except to the extent otherwise provided herein (i) each payment of principal
of Term Loans shall be for the pro rata account of the Banks in accordance with
the amounts of the Term Loans made by them, (ii) each payment of commitment fee
shall be for the pro rata account of the Banks, and each reduction of the amount
of the Commitments under Section 3.04(b) shall be applied pro rata to the
respective obligations of the Banks, according to their respective Applicable
Percentages; and (iii) each payment of interest shall be made for the pro rata
account of the Banks in accordance with the amounts of interest then due and
payable to them.
(h) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Banks hereunder that the Company will not make such payment,
the Administrative Agent may assume that the Company made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due.  In such event, if the Company has not
in fact made such payment, then each of the Banks severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Bank with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to the Administrative Agent, at the
Federal Funds Rate.
 
-29-

--------------------------------------------------------------------------------

 
SECTION 4.05.    Taxes.
(a) Any and all payments by a Loan Party under the Loan Documents shall be made
free and clear of and without deduction or withholding for any and all present
or future taxes, or similar levies, imposts, deductions, charges or
withholdings, and all interest, additions to tax or penalties applicable thereto
(“Taxes”), except as required by applicable law.  If a Loan Party or the
Administrative Agent shall be required by law to deduct or withhold any Tax from
or in respect of any sum payable hereunder or under the Notes to any Bank or the
Administrative Agent, (i) if such Tax is an Indemnified Tax, the sum payable
shall be increased as may be necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 4.05) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Loan Party
or the Administrative Agent shall make such deductions or withholdings and
(iii) the Loan Party or the Administrative Agent shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law.
(b) In addition, the Loan Parties agree to pay any present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, the Loan Documents,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to a request by the Company
under Section 4.06) (“Other Taxes”).
(c) The Loan Parties will jointly and severally indemnify each Bank and the
Administrative Agent for the full amount of Indemnified Taxes or Other Taxes
(including any Indemnified Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 4.05) paid by such Bank, or the
Administrative Agent (as the case may be) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant taxing
authority.  This indemnification shall be made within 30 days from the date such
Bank, or the Administrative Agent (as the case may be) makes written demand
therefor.  A certificate as to the amount of such Indemnified Taxes and Other
Taxes, submitted to the Company and the Administrative Agent by such Bank shall
be conclusive and binding (as between the Loan Parties, the Banks and the
Administrative Agent) for all purposes, absent manifest error.  Nothing herein
shall preclude the Company from contesting the applicability of any Indemnified
Taxes or Other Taxes as against any governmental entity, and each Bank and the
Administrative Agent agrees to cooperate in such manner as the Company may
reasonably request in contesting any such Indemnified Taxes or Other Taxes
(provided that neither any Bank nor the Administrative Agent shall be required
to so cooperate with the Company to the extent such Bank or the Administrative
Agent reasonably believes that (i) such Indemnified Taxes or Other Taxes have
been correctly asserted or (ii) such cooperation would be disadvantageous to it
in any material way).
(d) Within 30 days after the date of any payment of Indemnified Taxes, the
Company will furnish to the Administrative Agent, at its address referred to in
Section 10.02, the original or a certified copy of a receipt evidencing payment
thereof or other proof of payment of such Indemnified Taxes reasonably
satisfactory to the Administrative Agent.
 
-30-

--------------------------------------------------------------------------------

 
(e) Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made pursuant to this Agreement shall deliver to
the Company and the Administrative Agent, at the time or times reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Bank, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 4.05(e)(i), (ii) and (iii) below) shall not be required if in the Bank’s
reasonable judgment such completion, execution or submission would subject such
Bank to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Bank.
(i) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of the execution and delivery of this Agreement
(in the case of each Bank party hereto as of the date hereof) and on the date of
the Assignment and Assumption pursuant to which it becomes a Bank (in the case
of each other Bank), and from time to time thereafter if requested in writing by
the Company (but only so long as such Bank remains lawfully able to do so),
shall provide the Company with whichever of the following is applicable:
(A) executed copies of Internal Revenue Service Form W-8ECI or W-8BEN-E, or any
successor form prescribed by the Internal Revenue Service, certifying that:  (i)
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding Tax on any payment
pursuant to any Loan Document or (ii) the income receivable pursuant to this
Agreement or any other Loan Document is effectively connected with the conduct
of a trade or business in the United States;
(B) in the case of a Bank claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Bank is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or
 
-31-

--------------------------------------------------------------------------------

 
(C) executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Bank
is a partnership and one or more direct or indirect partners of such Bank are
claiming the portfolio interest exemption, such Bank may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner.
(ii) In the case of a Bank that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code, such Bank shall provide the
Company, on or prior to the date of the execution and delivery of this Agreement
(in the case of each Bank party hereto as of the date hereof) and on the date of
the Assignment and Assumption pursuant to which it becomes a Bank (in the case
of each other Bank), and from time to time thereafter if requested in writing by
the Company, with executed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Bank is exempt from U.S. federal backup
withholding Tax.
(iii) If a payment made to a Bank would be subject to United States federal
withholding Tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Bank shall
deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested in writing by
the Company or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested in
writing by the Company or the Administrative Agent as may be necessary for the
Company or the Administrative Agent to comply with its obligations under FATCA,
to determine that such Bank has complied with such Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iv) Each Bank shall, to the extent it is legally entitled to do so, deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the Company or the Administrative Agent) on or prior to the date on
which such Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
 
-32-

--------------------------------------------------------------------------------

 
(f) Any Bank claiming any additional amounts payable pursuant to this
Section 4.05 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office(s) if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.05 (including by the payment of additional amounts
pursuant to this Section 4.05), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 4.05 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant governmental authority) in the event that
such indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 10.06(f)(ii) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Bank, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to any Bank by the Administrative Agent shall be conclusive absent
manifest error.  Each Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Bank under any Loan
Document or otherwise payable by the Administrative Agent to the Bank from any
other source against any amount due to the Administrative Agent under this
paragraph (h).
SECTION 4.06.    Replacement of Banks.  If (a) any Bank requests compensation
under Section 4.02, (b) the Company is required to pay additional amounts to any
Bank or any governmental authority for the account of any Bank pursuant to
Section 4.05, (c) any Bank is a Defaulting Bank, (d) any Bank does not approve
any consent, waiver or amendment that (x) requires the approval of all Banks or
all affected Banks in accordance with the terms of Section 10.01 and (y) has
been approved by the Majority Banks (a “Non-Consenting Bank”) or (e) prior to
the funding of the Term Loans on the Closing Date, any Bank is not an Eligible
Bank, then the Company may, at its sole expense and effort, upon notice to such
Bank and the Administrative Agent, require such Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06(b)), all of its interests, rights
and obligations under this Agreement to another financial institution (such
financial institution, prior to the funding of the Term Loans on the Closing
Date, to be an Eligible Bank) that shall assume such obligations (which assignee
may be another Bank, if a Bank accepts such assignment); provided that:
 
-33-

--------------------------------------------------------------------------------

 
(i) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b)(vii);
(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Term Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder (including any amounts under Section
10.04(c)) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.02 or payments required to be made pursuant to Section 4.05,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with applicable law; and
(v) in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
ARTICLE V
EFFECTIVE DATE AND CLOSING DATE; CONDITIONS PRECEDENT
SECTION 5.01.    Effective Date.  This Agreement shall become effective on the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied or waived in accordance with Section 10.01:
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include .pdf or
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
 
-34-

--------------------------------------------------------------------------------

 
(b) The Administrative Agent (or its counsel) shall have received:
(i) certified copies of (x) the organizational documents of each Loan Party and
(y) the resolutions or similar authorizing documentation of the governing body
of each Loan Party authorizing such Loan Party’s entry into and performance of
its obligations under the Loan Documents to which it is a party;
(ii) a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign the Loan Documents and the other documents to be delivered
hereunder;
(iii) a certificate as to the good standing of each Loan Party dated a date
reasonably close to the Effective Date from the jurisdiction of formation of
such Loan Party;
(iv) a customary legal opinion from outside counsel to the Loan Parties;
(v) a certificate of a Responsible Officer of the Company certifying that (x) no
Default has occurred and is continuing as of the date thereof, (y) the
representations and warranties contained in Section 6.01 are true and correct on
and as of the Effective Date and (z) as of the Effective Date, this Agreement
constitutes a Qualifying Term Loan Facility for purposes of the Bridge Facility.
(c) All fees and other amounts due and payable under or in connection with this
Agreement on or prior to the Effective Date and including, to the extent
invoiced at least three Business Days prior to the Effective Date, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder shall have been paid.
(d) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act at least three Business Days prior to the Effective
Date (to the extent requested in writing by the Arrangers at least ten Business
Days prior to the Effective Date).
On the Effective Date, the Administrative Agent will notify the Banks and the
Company in writing of the occurrence of the Effective Date, which notice shall
be conclusive evidence of the occurrence of the Effective Date.
SECTION 5.02.    Closing Date.  The obligation of each Bank to make the Term
Loans on the Closing Date shall be subject to only the occurrence of the
Effective Date and to the following additional conditions precedent:
 
-35-

--------------------------------------------------------------------------------

 
(a) The Express Scripts Acquisition shall be consummated substantially
concurrently with the funding of the Term Loans in all material respects in
accordance with the Express Scripts Acquisition Agreement without giving effect
to any amendments, modifications, supplements or waivers by Cigna thereto or
consents by Cigna thereunder that are materially adverse to the Banks or the
Arrangers without Morgan Stanley’s prior written consent (not to be unreasonably
withheld, delayed or conditioned), it being understood and agreed that (i) any
change in the price not exceeding a 10% increase or decrease in the aggregate
purchase price consideration to be paid under the Express Scripts Acquisition
Agreement will be deemed to not be materially adverse to the interests of the
Banks or the Arrangers and will not require the prior written consent of Morgan
Stanley to the extent, in the case of any decrease, that any such reduction in
the cash portion of the purchase price consideration shall have been allocated
to a reduction of the commitments under the Bridge Facility and (ii) any
reduction of the cash portion of the purchase price consideration in excess of
10% of the aggregate purchase price consideration that shall not have been
allocated to a reduction of the commitments under the Bridge Facility will be
deemed to be materially adverse to the interests of the Banks or Arrangers and
will require the prior written consent of Morgan Stanley.
(b) Except as expressly disclosed in the Company SEC Reports (as defined in the
Express Scripts Acquisition Agreement) filed with or furnished to the SEC after
January 1, 2015 and prior to March 8, 2018 (other than (i) any information that
is contained solely in the “Risk Factors” section of such Company SEC Reports
(as defined in the Express Scripts Acquisition Agreement) and (ii) any
forward-looking statements, or other statements that are similarly predictive or
forward-looking in nature, contained in such Company SEC Reports (as defined in
the Express Scripts Acquisition Agreement)), or in the Company Disclosure
Schedule (as defined in the Express Scripts Acquisition Agreement as in effect
on March 8, 2018), since December 31, 2017, there has not been any event,
change, circumstance, effect, development or state of facts that, individually
or in the aggregate, has had or would reasonably be expected to have, an Express
Scripts Material Adverse Effect.
(c) The Arrangers shall have received for each of Cigna and the Express Scripts
Group (i) audited consolidated balance sheets and related statements of (in the
case of Cigna) income and (in the case of the Express Scripts Group) operations,
comprehensive income, (in the case of Cigna) changes in total equity and (in the
case of the Express Scripts Group) changes in stockholders’ equity and cash
flows, for the fiscal years ended December 31, 2017, December 31, 2016 and
December 31, 2015 and, in each case, for any subsequent fiscal year ended at
least 60 days prior to the Closing Date, in each case, prepared in accordance
with U.S. GAAP applied on a basis consistent with that of the most recent fiscal
year and (ii) unaudited consolidated balance sheets and related statements of
(in the case of Cigna) income and (in the case of the Express Scripts Group)
operations, comprehensive income, (in the case of Cigna) changes in total equity
and (in the case of the Express Scripts Group) changes in stockholders’ equity
and cash flows for each subsequent fiscal quarter ended at least 40 days before
the Closing Date (other than the fourth quarter of any fiscal year) prepared in
accordance with U.S. GAAP (subject to normal year-end adjustments and the
absence of footnotes).  Cigna’s or the Express Scripts Group’s, as the case may
be, filing of any required audited financial statements with respect to Cigna or
the Express Scripts Group, as the case may be, on Form 10-K or required
unaudited financial statements with respect to Cigna or the Express Scripts
Group, as the case may be, on Form 10-Q, in each case, will satisfy the
requirements under Section 5.02(c)(i) or 5.02(c)(ii), as applicable.  The
Arrangers hereby acknowledge receipt of the financial statements in Section
5.02(c)(i)with respect to each of Cigna and the Express Scripts Group, for the
fiscal years ended December 31, 2017, December 31, 2016 and December 31, 2015.
 
-36-

--------------------------------------------------------------------------------

 
(d) (i) The Express Scripts Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects as
of the Closing Date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such date and (ii) there shall not have occurred and be
continuing any Event of Default under Section 8.01(a), Section 8.01(e) (with
respect to the Company) or Section 8.01(c) (solely with respect to an
intentional breach of Section 7.02(b)).
(e) The Administrative Agent shall have received a solvency certificate from the
Chief Financial Officer of the Company in substantially the form of Exhibit C
certifying that the Company and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions, are Solvent.
(f) The Arrangers, the Administrative Agent and the Banks shall have received
all fees and expenses required to be paid on or prior to the Closing Date
pursuant to this Agreement and the Fee Letter and, with respect to expenses,
invoiced to the Company at least three Business Days prior to the Closing Date.
(g) The Arrangers shall have received, at least three Business Days prior to the
Closing Date, all documentation and other information relating to any obligor
under this Agreement as of the Closing Date that was not an obligor as of the
Effective Date required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act requested in writing by the Arrangers at least 10
Business Days prior to the Closing Date.
(h) Subject to the Limited Conditionality Provision, the Administrative Agent
shall have received (i) the relevant Notice of Borrowing in accordance with
Section 3.02(a) and (ii) a certificate signed by a Responsible Officer of the
Company (or, at the option of the Company, to the extent related to Express
Scripts, an officer of Express Scripts) confirming the satisfaction of the
conditions in Sections 5.02(b) and 5.02(d).
Notwithstanding anything in this Agreement or anything else to the contrary, (i)
the only representations the accuracy of which shall be a condition to the
availability of the Term Loans on the Closing Date shall be (a) the Express
Scripts Acquisition Agreement Representations and (b) the Specified
Representations made by the Company in this Agreement (in each case as and to
the extent set forth in Section 5.02(d)) and (ii) the Term Loans shall be
available on the Closing Date if the conditions set forth in Section 5.02 are
satisfied or waived in accordance with Section 10.01 (this sentence, the
“Limited Conditionality Provision”).
SECTION 5.03. Certain Funds Provisions.  During the period from and including
the Effective Date to and including the termination of all Commitments (the
“Certain Funds Period”), and notwithstanding (i) that any representation made on
the Effective Date (excluding, for the avoidance of doubt, the Specified
Representations and/or Express Scripts Acquisition Agreement Representations
made as a condition to the Closing Date) was incorrect, (ii) any failure by the
Company to comply with Section 7.01, Section 7.02 and Section 7.03, (iii) any
provision to the contrary in this Agreement or otherwise or (iv) that any
condition to the occurrence of the Effective Date may subsequently be determined
not to have been satisfied, neither the Administrative Agent nor any Bank shall
be entitled to (1) cancel any of its Commitments, (2) rescind, terminate or
cancel this Agreement or exercise any right or remedy or make or enforce any
claim under this Agreement, the Notes, any related fee letter or otherwise it
may have to the extent to do so would prevent, limit or delay the making of its
Term Loan, (3) refuse to participate in making its Term Loan; provided that the
conditions set forth in Section 5.02 have been satisfied or waived, or (4)
exercise any right of set-off or counterclaim in respect of its Term Loan to the
extent to do so would prevent, limit or delay the making of its Term Loan.  For
the avoidance of doubt, (A) the rights and remedies of the Banks and the
Administrative Agent shall not be limited in the event that any condition set
forth in Section 5.02 is not satisfied or waived on the Closing Date and (B)
immediately after the expiration of the Certain Funds Period, all of the rights,
remedies and entitlements of the Administrative Agent and the Banks shall be
available notwithstanding that such rights, remedies and entitlements were not
available prior to such time as a result of the foregoing.
 
-37-

--------------------------------------------------------------------------------

 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01.    Representations and Warranties of the Company.  The Company
represents and warrants to the Banks and the Administrative Agent, on the
Effective Date and the Closing Date, as follows:
(a) Each Loan Party (i) is duly organized, validly existing and, except to the
extent that the failure to be in good standing would not reasonably be expected
to result in a Material Adverse Effect, in good standing under the laws of its
jurisdiction of incorporation and (ii) has all requisite power and authority to
own or lease and operate its property and to carry on its business as now
conducted and as proposed to be conducted, except to the extent the failure to
have such power or authority would not reasonably be expected to result in a
Material Adverse Effect.
(b) The execution, delivery and performance by each Loan Party of this Agreement
and the other Loan Documents, if any, are (x) within such Loan Party’s powers,
have been duly authorized by all necessary corporate or other organizational
action, and (y) do not (i) contravene such Loan Party’s organizational or
governing documents, (ii) contravene any material contractual restriction
binding on such Loan Party or (iii) violate any law, rule or regulation
(including the Securities Act of 1933 and the Exchange Act and the regulations
thereunder and Regulations U and X issued by the Board of Governors of the
Federal Reserve System, each as from time to time amended), or order, writ,
judgment, injunction, decree, determination or award, except, in the case of
clauses (ii) and (iii), as would not result in a Material Adverse Effect.
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body that has not been obtained,
taken or made by the Loan Parties is required to be obtained, taken or made by
any Loan Party for the due execution, delivery and performance by such Loan
Party of this Agreement and the other Loan Documents, if any.
 
-38-

--------------------------------------------------------------------------------

 
(d) This Agreement is, and each other Loan Document, if any, when duly executed
and delivered for value will be, the legal, valid and binding obligation of the
Loan Parties party hereto and thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, concepts of reasonableness
and general equitable principles, regardless of whether considered in a
proceeding in equity or at law.
(e) The Company has heretofore furnished to each of the Banks the consolidated
balance sheets of the Company and its Consolidated Subsidiaries as at
December 31, 2017, and the related consolidated statements of income,
comprehensive income, changes in total equity and cash flows of the Company and
its Consolidated Subsidiaries for the fiscal year then ended, with the opinion
thereon of PricewaterhouseCoopers, LLP.  All such financial statements present
fairly, in all material respects, the financial position of the Company and its
Consolidated Subsidiaries as at such dates and the consolidated results of the
operations and cash flows of the Company and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in conformity with accounting principles
generally accepted in the United States of America.  Since December 31, 2017, no
Material Adverse Change has occurred, except as may have been disclosed in the
Company’s report on Form 10-K most recently filed with the Securities and
Exchange Commission prior to the Effective Date and any subsequent reports on
Form 10-Q or Form 8-K filed with the Securities and Exchange Commission prior to
the Effective Date.
(f) Except for the Disclosed Litigation, there is no pending or, to the
knowledge of the Company, threatened action or proceeding against the Company or
any of its Material Subsidiaries before any court, governmental agency or
arbitrator which (i) would reasonably be expected to result in a Material
Adverse Effect or (ii) which purports to adversely affect the legality, validity
or enforceability of any Loan Document and as to which there is a reasonable
possibility of an adverse decision.
(g) No Loan Party is engaged in the business of extending credit for the purpose
of buying or carrying Margin Stock, and no part of the proceeds of any Term Loan
hereunder will be used in any manner which would violate Regulation U or
Regulation X.
(h) No Loan Party is an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
(i) None of the written information (other than projections and information of a
general economic or industry nature) that was made available by the Company or
on the Company’s behalf by any of its representatives to the Administrative
Agent or any Bank in connection with the negotiation of this Agreement, taken as
a whole, as of the date furnished, contained any untrue statement of a material
fact or omitted to state a fact necessary to make the statements contained
therein not misleading in light of the time and circumstances under which such
statements were made.
(j) The Company is Solvent as of the Effective Date and the Closing Date, as
applicable.
 
-39-

--------------------------------------------------------------------------------

 
(k) Without limiting the foregoing paragraphs (a) through (j), the Company and
each of its Material Subsidiaries is in compliance with all laws, statutes,
rules, regulations and orders binding on or applicable to the Company, its
Material Subsidiaries and all of their respective properties, except to the
extent failure to so comply would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.
(l) The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  The Company, its Subsidiaries and their respective
officers and to the knowledge of the Company its directors, employees and
agents, are in compliance with Anti-Corruption Laws, applicable Sanctions and
the Patriot Act in all material respects.  None of (a) the Company, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  None of the Company or any
Subsidiary is located, organized or resident in a Sanctioned Country in
violation of Sanctions.  The use of proceeds of any Borrowing by the Company or
its Subsidiaries will not violate the Patriot Act, any Anti-Corruption Law or
applicable Sanctions.
ARTICLE VII
COVENANTS OF THE COMPANY
SECTION 7.01.    Affirmative Covenants.  Following the Effective Date, so long
as any Term Loan shall remain unpaid or any Bank shall have any Commitment
hereunder, and until payment in full of all other amounts payable by the Company
hereunder (other than expense reimbursement, indemnification, increased cost or
Tax gross-up amounts for which no claim has been made), the Company covenants
and agrees that, unless the Majority Banks shall otherwise consent in writing:
(a) Corporate Existence, Compliance with Laws, Etc.  The Company will maintain
its existence, and will comply, and will cause each Material Subsidiary to
comply, with all applicable laws, statutes, rules, regulations and orders, such
compliance to include compliance with ERISA and applicable environmental laws
and regulations, except for any non-compliance which would not reasonably be
expected to have a Material Adverse Effect.  The Company will maintain in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
(b) Payment of Taxes and other Obligations.  The Company will, and will cause
each of its Material Subsidiaries to, pay and discharge at or before maturity
all of their respective material obligations and liabilities (including claims
of materialmen, warehousemen and the like which if unpaid might by law give rise
to a Lien) and pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except for any such
obligation, liability, tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained in accordance with GAAP or where the
failure to pay or discharge such obligation, liability, tax, assessment, charge
or levy would not have a Material Adverse Effect.
 
-40-

--------------------------------------------------------------------------------

 
(c) Maintenance and Inspection of Books and Records.  The Company will, and will
cause each of its Material Subsidiaries to, (i) maintain appropriate books and
records in which entries shall be made of all dealings and transactions material
to the Company and its Subsidiaries, taken as a whole, in relation to its
business and activities and (ii) subject to applicable law, permit
representatives of the Administrative Agent (or if an Event of Default has
occurred and is continuing, any Bank), during normal business hours and as often
as may be desired (but in no event more frequently than once in any twelve-month
period unless an Event of Default has occurred and is continuing) at their own
cost and expense (provided that if an Event of Default has occurred and is
continuing the Company shall indemnify each Bank and the Administrative Agent
for such costs and expenses that are reasonable and, where possible, documented)
to examine, copy and make extracts from its books and records, and to discuss
its business and affairs with its officers; provided however, rights of the
Administrative Agent and Banks shall not extend to any information covered by
attorney-client or other legal privilege or to the extent the exercise of such
inspection rights would reasonably be expected to result in violation or other
breach of any third-party confidentiality agreements.
(d) Maintenance of Property; Insurance.  The Company will, and will cause each
of its Material Subsidiaries to, (i) maintain all of its property useful and
necessary in the business conducted by the Company and its Material Subsidiaries
in good working order and condition, ordinary wear and tear excepted, except
where failure to do so would not result in a Material Adverse Effect, and
(ii) maintain insurance with creditworthy insurance companies, or self-insure,
against such risks and in such amounts as are usually maintained or insured
against by other companies of established repute engaged in the same or a
similar business or consistent with the Company’s past practice.
(e) [Reserved].
(f) Reporting Requirements.  The Company will furnish to the Banks:
(i) as soon as available and in any event within five Business Days after the
date on which the Company is required to file the quarterly report of the
Company for each of the first three fiscal quarters of each fiscal year on Form
10-Q with the Securities and Exchange Commission (after giving effect to any
extension (not to exceed 10 Business Days) of such due date that is obtained by
the Company), the quarterly report of the Company for such fiscal quarter on
Form 10-Q filed with the Securities and Exchange Commission;
(ii) as soon as available and in any event within five Business Days after the
date on which the Company is required to file the annual report of the Company
for each fiscal year on Form 10‑K with the Securities and Exchange Commission
(after giving effect to any extension (not to exceed 20 Business Days) of such
due date that is obtained by the Company), the annual report of the Company for
such fiscal year on Form 10-K filed with the Securities and Exchange Commission;
 
-41-

--------------------------------------------------------------------------------

 
(iii) promptly after a Responsible Officer of the Company obtains knowledge of
the occurrence of any Default that is then continuing, a statement of a
Responsible Officer of the Company setting forth details of such Default and the
action which the Company has taken and proposes to take with respect thereto;
(iv) contemporaneously with the delivery of the financial statements provided
for in clauses (i) and (ii) above, a duly completed certificate, signed by the
chief accounting officer or chief financial officer or assistant treasurer or
treasurer or controller of the Company setting forth in reasonable detail the
data and computations necessary to demonstrate compliance with the ratio
contained in Section 7.02(c)  hereof;
(v) promptly after the filing thereof, copies of each Form 8-K that the Company
files with the Securities and Exchange Commission, or notice of the filing
thereof with an electronic link thereto; and
(vi) promptly from time to time such other information respecting the financial
condition or operations of the Company or any of its Material Subsidiaries as
any Bank through the Administrative Agent may from time to time reasonably
request (provided that the Company shall not be obligated to furnish to any Bank
any information pursuant to this clause (vi) that the Company reasonably
believes to be material non-public information).
Documents required to be delivered pursuant to Section 7.01(f)(i), (ii) or (v)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (x) on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet at
http:www.cigna.com (or any successor thereto) or if made publicly available on
the Securities and Exchange Commission’s EDGAR system website; or (y) on which
such documents are posted on the Company’s behalf on an Internet or intranet
website, if any, to which each Bank and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Company shall notify the Administrative
Agent and each Bank (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and each Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
SECTION 7.02.    Negative Covenants.  Following the Effective Date, so long as
any Term Loan shall remain unpaid or any Bank shall have any Commitment
hereunder, and until payment in full of all other amounts payable by the Company
hereunder (other than expense reimbursement, indemnification, increased cost and
Tax gross-up amounts for which no claim has been made), the Company covenants
and agrees that, without the written consent of the Majority Banks:
(a) Liens.  The Company will not, and will not permit any of its Material
Subsidiaries to, at any time create, assume or suffer to exist any Lien upon or
with respect to any of the capital stock of any of its Material Subsidiaries,
other than (i) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 7.01(b), (ii) judgment Liens
in respect of judgments that do not constitute Events of Default under Section
8.01(g) and (iii) Liens existing on the capital stock of any Person at the time
such Person becomes a Material Subsidiary (including by merger or
consolidation).
 
-42-

--------------------------------------------------------------------------------

 
(b) Mergers.  The Company will not consolidate or merge with or into any other
Person or convey or transfer (or permit the conveyance or transfer of) all or
substantially all of the properties and assets of the Company and its
Consolidated Subsidiaries taken as a whole to any other Person unless (i) the
surviving or acquiring entity is a Person organized under the laws of the United
States of America, any State thereof or the District of Columbia, (ii) the
surviving or acquiring Person, if other than the Company, expressly assumes the
performance of the obligations of the Company under this Agreement and all
Notes, if any, pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent and (iii) immediately after giving effect to such
transaction, no Default shall exist; provided that, notwithstanding anything to
the contrary in this Section 7.02(b), the Express Scripts Acquisition, the
Reorganization and the other transactions contemplated by the Express Scripts
Acquisition Agreement shall be permitted.
(c) Leverage Ratio.  The Company will not permit the Leverage Ratio on the last
day of any fiscal quarter (commencing with the first fiscal quarter the last day
of which is after the Closing Date) for which financial statements are delivered
(or are required to be delivered) pursuant to Section 7.01(f)(i) and (ii), to be
greater than 0.600 to 1.00; provided that, at any time after the definitive
agreement for any Material Acquisition shall have been executed (or, in the case
of a Material Acquisition in the form of a tender offer or similar transaction,
after the offer shall have been launched) and prior to the consummation of such
Material Acquisition (or termination of the definitive documentation in respect
thereof (or such later date as such indebtedness ceases to constitute
Acquisition Debt as set forth in the definition of “Acquisition Debt”)), any
Acquisition Debt (and the proceeds of such Debt) shall be excluded from the
determination of the Leverage Ratio.
(d) Use of Proceeds.  The Company will not request any Borrowing, and the
Company shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, in each case of this
clause (B) in violation of applicable Sanctions, or in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 7.03.    Guaranties.
(a) The payment and performance of the Obligations of the Company shall at all
times be guaranteed by each direct and indirect existing or future Domestic
Subsidiary that guarantees the Company’s obligations under the Bridge Facility,
the Company’s obligations under the Revolving Credit Agreement, or the Company’s
obligations under any other Material Debt, pursuant to Article XI hereof or
pursuant to one or more guaranty agreements in form and substance reasonably
acceptable to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”; and each such Subsidiary executing and delivering a Guaranty, a
“Guarantor” and collectively the “Guarantors”).
 
-43-

--------------------------------------------------------------------------------

 
(b) In the event any Domestic Subsidiary is required pursuant to the terms of
Section 7.03(a) above to become a Guarantor hereunder, the Company shall cause
such Domestic Subsidiary to execute and deliver to the Administrative Agent a
Guaranty or an Additional Guarantor Supplement substantially in the form
attached as Exhibit E or such other form reasonably acceptable to the
Administrative Agent, and the Company shall also deliver to the Administrative
Agent, or cause such Domestic Subsidiary to deliver to the Administrative Agent,
at the Company’s cost and expense, such other instruments, documents,
certificates and (to the extent delivered under the Revolving Credit Agreement)
opinions of the type delivered on the Effective Date pursuant to Sections
5.01(b)(i), 5.01(b)(ii), 5.01(b)(iii)  and 5.01(b)(iv), to the extent reasonably
required by the Administrative Agent in connection therewith.
(c) A Guarantor, upon delivery of written notice to the Administrative Agent by
a Responsible Officer of the Company certifying that, after giving effect to any
substantially concurrent transactions, including any repayment of Debt, release
of a guaranty or any sale or other disposition, either:  (i) such Guarantor does
not guarantee the obligations of the Company (1) under the Bridge Facility (as
amended from time to time), (2) under the Revolving Credit Agreement (as amended
from time to time) or (3) under any other Material Debt of the Company or (ii)
such Guarantor is no longer a Domestic Subsidiary of the Company as a result of
a transaction not prohibited hereunder, shall be automatically released from its
obligations (including its Guaranty) hereunder without further required action
by any Person. The Administrative Agent, at the Loan Parties’ expense, shall
execute and deliver to the applicable Guarantor any documents or instruments as
such Guarantor may reasonably request to evidence the release of such Guaranty.
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01.    Events of Default.  If any of the following events (each an
“Event of Default”) shall occur and be continuing:
(a) The Company shall fail to pay in full when due any principal of any Term
Loan; or the Company shall fail to pay any interest on any Term Loan, when due
and such failure remains unremedied for three Business Days; or the Company
shall fail to pay any other amount payable hereunder when due and such failure
remains unremedied for three Business Days after notice thereof shall have been
given to the Company by the Administrative Agent or any Bank (through the
Administrative Agent); or
(b) Any representation or warranty made by the Company herein or in any
certificate delivered by the Company pursuant to Section 5.02, or by the Company
or any Guarantor (or any of their respective officers) in connection with the
Loan Documents shall prove to have been incorrect in any material respect when
made; or
 
-44-

--------------------------------------------------------------------------------

 
(c) (i)  The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 7.01(f)(iii), or 7.02; or (ii) the Company or any
Guarantor shall fail to perform or observe any other term or covenant of this
Agreement on its part to be performed or observed, and such failure remains
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Administrative Agent or any Bank (through the Administrative
Agent); or
(d) The Company or any Material Subsidiary shall fail to pay any principal of
any other Debt of the Company or such Material Subsidiary which is outstanding
in a principal amount of at least $250,000,000 (or its equivalent in other
currencies) in the aggregate when the same becomes due and payable (whether at
scheduled maturity, by required prepayment, acceleration, demand or otherwise)
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt unless adequate
provision for such payment has been made in form and substance satisfactory to
the Majority Banks; or any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled or required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof as a result of a breach by the Company or such
Material Subsidiary (as the case may be) of the agreement or instrument relating
to such Debt and the Debt remains due and payable or required to be prepaid,
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt unless adequate
provision for such payment has been made in form and substance satisfactory to
the Majority Banks; provided this clause (d) shall not apply to secured Debt
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt; or
(e) The Company or any of its Material Subsidiaries shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Company or any of its Material Subsidiaries seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
applicable law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against the Company or any of its Material Subsidiaries, such
proceeding shall remain undismissed or unstayed for a period of 60 days; or the
Company or any of its Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
(f) [Reserved];
(g) One or more enforceable judgments in an aggregate amount in excess of
$250,000,000 (to the extent not covered by insurance or indemnities as to which
the applicable insurance company or third party has not denied its obligation)
shall be rendered against the Company or any of its Material Subsidiaries and
the same shall remain undischarged for a period of 60 consecutive days during
which either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment or order and such proceedings shall not have
been stayed or (ii) a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect; or
 
-45-

--------------------------------------------------------------------------------

 
(h) A Change in Control shall occur; or
(i) The Company or any Material Subsidiary shall fail to pay when due an amount
or amounts aggregating in excess of $250,000,000 which it shall have become
liable to pay under Title IV of ERISA; or
(j) Any Guaranty, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations (other than contingent obligations that survive
the termination of this Agreement), ceases to be in full force and effect; or
any Loan Party contests in writing the validity or enforceability of any
Guaranty; or any Loan Party denies in writing that it has any or further
liability or obligation under any Guaranty, or in writing purports to revoke,
terminate or rescind any Guaranty for any reason other than as expressly
permitted hereunder or thereunder;
(k) THEN, and in every such event, and at any time thereafter during the
continuance of such event (except as set forth in and subject to the Certain
Funds Provision), the Administrative Agent shall, if requested by the Majority
Banks, by notice to the Company, declare that the Term Loans, all interest
thereon, all fees, commissions and other obligations of the Company accrued
hereunder to be forthwith due and payable immediately, whereupon they shall
forthwith become due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Company, provided
that in the case of any of the Events of Default specified in clause (e) above
with respect to the Company, without any notice to the Company or any other act
by the Administrative Agent or the Banks, the Term Loans, all such interest and
all such fees, commissions and other obligations of the Company accrued
hereunder shall automatically become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby waived by each
Company.
ARTICLE IX
THE ADMINISTRATIVE AGENT
SECTION 9.01.    Appointment and Authority.  Each Bank hereby irrevocably
appoints Morgan Stanley to act on its behalf as the Administrative Agent
hereunder and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.  Except as set forth in Sections 9.06 and 9.07, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and the Loan Parties shall not have rights as a third party
beneficiary of any such provisions.  It is understood and agreed that the use of
the term “agent” herein (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
-46-

--------------------------------------------------------------------------------

 
SECTION 9.02.    Rights as a Bank.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a Bank
as any other Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Banks.
SECTION 9.03.    Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Banks (or such other number or percentage of
the Banks as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Bank in violation of any debtor relief
law; and
(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Company or a Bank.
 
-47-

--------------------------------------------------------------------------------

 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with the Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or the occurrence of any Default, (iv) the
validity, enforceability, effectiveness or genuineness of the Loan Documents or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
SECTION 9.04.    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Term Loan, that by its terms must be
fulfilled to the satisfaction of a Bank, the Administrative Agent may presume
that such condition is satisfactory to such Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank prior to the making of
such Term Loan.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 9.05.    Indemnification.  The Banks agree to indemnify the
Administrative Agent (to the extent required but not reimbursed by the Company),
ratably according to the respective amounts of their Commitments as most
recently in effect, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of any Loan Document or any action taken or omitted by the
Administrative Agent under any Loan Document, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  Without limiting the foregoing, each Bank agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including reasonable and documented counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under any Loan Document, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Company.
SECTION 9.06.    Guaranty Matters.  The Banks irrevocably authorize and direct
the release of any Guarantor from its obligations under its Guaranty
automatically as set forth in Section 7.03(c) and authorize and direct the
Administrative Agent to, at the Loan Parties’ expense, execute and deliver to
the applicable Loan Party such documents or instruments as such Loan Party may
reasonably request to evidence the release of such Guaranty.
 
-48-

--------------------------------------------------------------------------------

 


SECTION 9.07.    Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Banks and the Company.  Upon receipt of any such notice of resignation, the
Majority Banks shall have the right to appoint a successor, which shall be an
Eligible Bank with an office in the United States or an Affiliate of any such
Eligible Bank that is also an Eligible Bank with an office in the United States
that, in each case, unless an Event of Default pursuant to Section 8.01(a),
Section 8.01(c) with respect to a breach of Section 7.02(d) or Section 8.01(e)
shall have occurred and then be continuing, is reasonably acceptable to the
Company.  If no such successor shall have been so appointed by the Majority
Banks and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Majority Banks and the Company) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Banks, appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Bank pursuant
to clause (e) of the definition thereof, the Majority Banks and the Company may,
to the extent permitted by applicable law, by notice in writing to such Person
remove such Person as Administrative Agent and appoint a successor that is an
Eligible Bank and that, unless an Event of Default pursuant to Section 8.01(a),
Section 8.01(c) with respect to a breach of Section 7.02(d) or Section 8.01(e)
shall have occurred and then be continuing, is reasonably acceptable to the
Company.
(c) [Reserved].
(d) With effect from the effective date of any resignation or removal of the
Administrative Agent (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the successor
Administrative Agent shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
(other than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder.  The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
SECTION 9.08.    Non-Reliance on Administrative Agent and Other Banks.  Each
Bank acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities. 
Each Bank further represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and has, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Bank or any of their Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Bank or any of
their Related Parties, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.
 
-49-

--------------------------------------------------------------------------------

 
SECTION 9.09.    No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent, or a Bank hereunder.
SECTION 9.10.    Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Term Loans as well as
activities as Administrative Agent.
SECTION 9.11.    Certain ERISA Matters.
(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent or any Arranger or any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i) such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,
 
-50-

--------------------------------------------------------------------------------

 
(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Term Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Term
Loans, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
or any Arranger or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that:
(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Bank (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement or any documents related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,
(iv) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Term
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and
 
-51-

--------------------------------------------------------------------------------

 
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Term Loans, the
Commitments or this Agreement.
(c) The Administrative Agent and each Arranger hereby informs the Banks that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Term Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Term Loans or the Commitments for an amount less than the amount being paid for
an interest in the Term Loans or the Commitments by such Bank or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE X
MISCELLANEOUS
SECTION 10.01.  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by the
Company therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Banks and (in the case of an amendment) the
Company, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that except as
otherwise expressly provided in this Agreement or any other Loan Document, no
amendment, waiver or consent shall, (a) unless in writing and signed by all the
Banks, (i) waive any of the conditions specified in Section 5.01, (ii) change
the definition of “Majority Banks” or the number or percentage in interest of
Banks which shall be required for the Banks or any of them to take any action
hereunder, (iii) amend this Section 10.01 or (iv) release any material guarantor
(except as otherwise provided for in the Loan Documents), (b) unless in writing
and signed by each Bank adversely affected thereby, (i) increase the Commitment
of any Bank or otherwise subject any Bank to any additional obligations,
(ii) reduce the amount of, or interest on, the principal of, or rate of interest
on, any Term Loan or any fees, commissions or other amounts payable by the
Company to any Bank hereunder, (iii) postpone the scheduled date for any payment
of any principal of, or interest on, the Term Loans or any fees, commissions or
other amounts payable by the Company to any Bank hereunder or (iv) alter the
manner in which payment of principal of, or interest on, the Term Loans or any
fees, commissions or other amounts is to be applied as among the Banks and (c)
no consent with respect to any amendment, waiver or other modification of any
Loan Document shall be required of any Defaulting Bank, except with respect to
any amendment, waiver or other modification referred to in subclauses (b)(i),
(b)(ii) and (b)(iii) of this proviso and then only in the event such Defaulting
Bank shall be adversely affected by such amendment, waiver or other
modification; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Banks required above to take such action, affect the rights or duties of the
Administrative Agent under any Loan Document.  The Loan Documents constitute the
entire agreement of the parties with respect to the subject matter hereof.
 
-52-

--------------------------------------------------------------------------------

 
SECTION 10.02.  Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier) and mailed, telecopied or delivered by hand:

(i)
if to the Company or any Guarantor:

Cigna Corporation
Two Liberty Place
1601 Chestnut Street
Philadelphia, Pennsylvania  19192
Attention:  Assistant Treasurer
Telephone No.:  215-761-5393
Telecopier No.:  215-761-5516
e-mail:  david.scheibe@cigna.com

(ii)
if to the Administrative Agent:

Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
Address for Notices:
Morgan Stanley Senior Funding, Inc.
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention:  Morgan Stanley Loan Operations
Telephone No.:  (917) 260-0588
e‑mail:  AGENCY.BORROWERS@morganstanley.com

(iii)
if to any Bank, at its address (or telecopier number) set forth in its
Administrative Questionnaire;

or, as to the Company or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Company and the Administrative Agent.  All such
notices and communications shall be deemed to have been duly given or made
(A) in the case of hand deliveries, when delivered by hand, (B) in the case of
mailed notices, upon receipt if sent by certified mail, postage prepaid, and
(C) in the case of telecopier or electronic notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article III or V shall not be effective until received by the
Administrative Agent.
 
-53-

--------------------------------------------------------------------------------

 
(b) The Company hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to the payment of any principal of any Term Loan or other amount due
under this Agreement prior to the scheduled date therefor, (ii) provides notice
of any Default under this Agreement or (iii) is required to be delivered to
satisfy any condition precedent to the occurrence of the Closing Date and/or any
borrowing (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to AGENCY.BORROWERS@morganstanley.com.  In addition, the Company agrees to
continue to provide the Communications to the Administrative Agent in the manner
otherwise specified in this Agreement but only to the extent requested by the
Administrative Agent.
(c)  The Company and the Guarantors further agree that the Administrative Agent
may make the Communications available to the Banks by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY BANK
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE COMPANY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
-54-

--------------------------------------------------------------------------------

 
(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement.  Each Bank agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of this Agreement.  Each Bank agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to this Agreement in any
other manner specified herein.
SECTION 10.03.  No Waiver; Remedies.  No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
SECTION 10.04.  Costs, Expenses and Indemnification.
(a) The Company agrees to pay and reimburse on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents and any related documentation, including (and limited to, in the case
of fees, charges and disbursements of legal counsel) reasonable and documented
fees, charges and disbursements of one counsel to the Arrangers and the
Administrative Agent (and, if reasonably necessary, one local counsel in any
relevant jurisdiction) and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
one additional local counsel in any relevant jurisdiction) with respect hereto
and with respect to advising the Administrative Agent as to its rights and
responsibilities hereunder.  The Company further agrees to pay on demand all
costs and expenses, if any (including reasonable and documented counsel fees and
expenses of the Administrative Agent and each of the Banks), incurred by the
Administrative Agent, or any Bank in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of any Loan Document
including reasonable and documented counsel fees and expenses in connection with
the enforcement of rights under this Section 10.04(a).
 
-55-

--------------------------------------------------------------------------------

 
(b) The Company hereby indemnifies the Administrative Agent, Morgan Stanley,
MUFG Bank, Ltd, Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers and Joint Book Managers, each Bank and each of
their respective Affiliates and their respective officers, directors, employees,
agents, advisors and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
all reasonable and documented fees and disbursements of counsel), joint or
several, that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense with
respect thereto arising out of or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby, whether or not
such investigation, litigation or proceeding is brought by the Company, any of
its shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Article V are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such claim, damage, loss, liability or expense (A) is found by a final,
non-appealable judgment of a court of competent jurisdiction to result from the
bad faith, willful misconduct or gross negligence of such Indemnified Party or
any of its Related Parties, (B) to the extent resulting from any proceeding that
does not involve an act or omission of the Company or any of its Affiliates and
that is brought by an Indemnified Party solely against another Indemnified
Party, other than claims against the Administrative Agent or any Arranger in its
capacity in fulfilling its role as an agent or arranger under this Agreement or
(C) to the extent resulting from a material breach by such Indemnified Party or
any Related Parties thereof of its obligations hereunder as found by a final,
non-appealable judgment by a court of competent jurisdiction.  The Company’s
obligation to reimburse legal expenses pursuant hereto shall be limited to the
fees, charges and disbursements of one counsel to all Indemnified Parties (and,
if reasonably necessary, one local counsel in any relevant jurisdiction) and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel (and, if reasonably necessary, one additional local counsel
in any relevant jurisdiction).  The Company and the Guarantors hereby further
agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Company or any Guarantor for or
in connection with or relating to this Agreement or the transactions
contemplated hereby or thereby, except to the extent such liability is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct;
provided that nothing in this paragraph shall be deemed to constitute a waiver
of any claim the Company may have, or to exculpate any Person from any liability
that such Person may have to the Company, for breach by such Person of its
obligations under this Agreement.  Neither any Bank, nor the Administrative
Agent shall in any event be liable for any special, indirect, consequential or
punitive damages.  No Indemnified Party shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby, except to the extent that such damages are found by a
final, non-appealable judgment of a court of competent jurisdiction to result
primarily from the bad faith, willful misconduct or gross negligence of such
Indemnified Party or any of its Related Parties.
(c) If (i) the Company makes any payment of principal of any Eurodollar Rate
Loan on a day other than the last day of an Interest Period with respect
thereto, or (ii) the Company fails to make a Borrowing or a prepayment of, or a
continuation of or a conversion into, Eurodollar Rate Loan after having given
notice thereof pursuant to this Agreement, the Company shall reimburse each Bank
upon demand for any resulting loss, cost or expense incurred by such Bank,
including any loss incurred in obtaining, liquidating or employing deposits from
third parties, but excluding loss of margin, for the period after such payment,
failure to borrow, failure to continue, failure to convert or failure to prepay,
following its receipt of a certificate of such Bank in reasonable detail as to
the amount of such loss, cost or expense, which certificate shall be conclusive
and binding on the Company in the absence of manifest error.
 
-56-

--------------------------------------------------------------------------------

 
(d) Amounts due under this Section 10.04 shall be payable not later than
15 Business Days after written demand therefor providing reasonable detail
regarding the amount so demanded.
(e) Notwithstanding that Holdco does not constitute the “Company” prior to the
consummation of the Reorganization, Holdco hereby agrees to pay or cause to
paid, and to be jointly and severally liable with Cigna for, any fees payable by
and other payment obligations of the Company under any Loan Document on or prior
to the Reorganization, as if Holdco was named as the “Company” during such
time. 
SECTION 10.05.  Binding Effect.  This Agreement shall become effective on and as
of the Effective Date and thereafter shall be binding upon and inure to the
benefit of the Company, the Guarantors, if any, the Administrative Agent and
each Bank and their respective successors and permitted assigns.
SECTION 10.06.  Assignments and Participations.
(a) Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) neither the Company nor
any Guarantor, if any, may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Bank (and any
attempted assignment or transfer by the Company or any Guarantor without such
consent shall be null and void) and (ii) no Bank may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.06.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, participants referred to in paragraph (e) below and the
directors, officers, employees, attorneys and agents of each of the
Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Assignments by Banks.  Subject to the conditions set forth in clause (c)
below, any Bank may assign to one or more assignees all or a portion of its
Commitment and the Term Loan owing to it, subject to the following requirements:
(i) prior to the funding of the Term Loans on the Closing Date, such assignee is
an Eligible Bank and the Company shall have consented thereto in writing,
provided that no such consent of the Company shall be required for an assignment
to a Bank or an Affiliate of a Bank or, if an Event of Default under Sections
8.01(a), 8.01(c) (but only as a result of a breach of Section 7.02(d)), 8.01(e)
or 8.01(f) has occurred and is continuing;
 
-57-

--------------------------------------------------------------------------------

 
(ii) after the funding of the Term Loans on the Closing Date, (x) such assignee
is a Person other than (A) a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, (B) a Defaulting Lender or (C) any Loan Party or any Affiliate of a Loan
Party and (y) the Company shall have consented thereto in writing, such consent
not to be unreasonably withheld or delayed, provided that no such consent of the
Company shall be required for an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund or, if an Event of Default under Sections 8.01(a), 8.01(c)
(but only as a result of a breach of Section 7.02(d)), 8.01(e) or 8.01(f) has
occurred and is continuing, any other assignee, provided further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto in writing to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(iii) the Administrative Agent shall have consented thereto in writing, such
consent not to be unreasonably withheld or delayed; provided that no such
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Bank immediately prior to giving effect to such assignment,
or to an Affiliate of such Bank or an Approved Fund;
(iv) such assignment shall be of the same percentage of the assigning Bank’s
rights and obligations under this Agreement;
(v) except in the case of an assignment by a Bank to one of its Affiliates or to
an Approved Fund or to another Bank, the amount of the Commitments of the
assigning Bank being assigned (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event (unless the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing) be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof;
(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption covering such assignment, and the assignee, if it is
not a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire; and
(vii) the parties to each such assignment (other than the Company) shall, prior
to the effectiveness of such assignment, deliver to the Administrative Agent a
processing and recordation fee of $3,500.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been transferred to it pursuant to such Assignment
and Assumption, have the rights and obligations of a Bank hereunder and (y) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been transferred by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of an assigning Bank’s rights and obligations under this
Agreement, such Bank shall cease to be a party hereto).
 
-58-

--------------------------------------------------------------------------------

 
(c) By executing and delivering an Assignment and Assumption, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) other than as provided in such
Assignment and Assumption, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any related agreement, instrument or document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such assigning
Bank makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under this Agreement or any
related agreement, instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) if in
connection with an assignment prior to the funding of the Term Loans on the
Closing Date, such assignee confirms that it is an Eligible Bank (unless
otherwise agreed in writing by the Administrative Agent and the Company);
(vi) such assignee irrevocably appoints and authorizes the Administrative Agent
to take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Bank.
(d) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments, of, and principal amount (and stated interest)
of the Term Loans owing to, each Bank pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Banks shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Company and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.
(e)  Upon its receipt of an Assignment and Assumption executed by an assigning
Bank and an assignee (representing prior to the funding of the Term Loan on the
Closing Date that it is an Eligible Bank), subject to such assignment, the
Administrative Agent shall, if such Assignment and Assumption has been completed
(and the Company and the Administrative Agent shall have consented to the
relevant assignment) and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Company.
 
-59-

--------------------------------------------------------------------------------

 
(f) (i)  Each Bank may sell participations to one or more banks or other
entities (other than (x) a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, (y) a Defaulting Lender or (z) any Loan Party or any Affiliate of a Loan
Party ) in or to all or a portion of its rights and/or obligations under this
Agreement (including all or a portion of its Commitments and the Term Loans
owing to it); provided that (i) such Bank’s obligations under this Agreement
(including its Commitment) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Company, the Administrative Agent and the other Banks
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement, (iv) in any proceeding
under the United States Bankruptcy Code in respect of the Company, such Bank
shall remain and be, to the fullest extent permitted by law, the sole
representative with respect to the rights and obligations held in the name of
such Bank (whether such rights or obligations are for such Bank’s own account or
for the account of any participant) and (v) no participant under any such
participation agreement shall have any right to approve any amendment or waiver
of any provision of this Agreement, or to consent to any departure by the
Company therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Term Loans or any fees,
commissions or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for the principal of,
or interest on, the Term Loans or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation.
(ii) Each Bank that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Term Loans or other obligations
under this Agreement (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any Commitments, Term Loans or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Term Loans or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank, the Company and the Administrative Agent shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Company agrees that each
participant shall be entitled to the benefits of Sections 4.02 and 4.05 (subject
to the requirements and limitations therein, including the requirements under
Section 4.05(e) (it being understood that the documentation required under
Section 4.05(e) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to this Section; provided that such participant shall not be entitled to receive
any greater payment under Sections 4.02 and 4.05, with respect to any
participation, than its participating Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the participant acquired the applicable
participation.
 
-60-

--------------------------------------------------------------------------------

 
(g) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 10.06, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Company or any of its Subsidiaries furnished to such Bank by or
on behalf of the Company; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any information relating to the Company or any
of its Subsidiaries received by it from such Bank as more fully set forth in
Section 10.13.
(h) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time, without the consent of the Company, create a security interest
in all or any portion of its rights under this Agreement, including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or other central bank.
(i) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time, without the consent of the Company or the Administrative Agent
but with notice to the Company and the Administrative Agent, assign to an
Affiliate of such Bank or an Approved Fund all or any portion of its rights (but
not its obligations) under this Agreement.
SECTION 10.07.  Governing Law; Submission to Jurisdiction.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York (except that (i) the interpretation of Express
Scripts Material Adverse Effect and whether an Express Scripts Material Adverse
Effect has occurred, (ii) the accuracy of any Express Scripts Acquisition
Agreement Representation and whether as a result of a breach thereof the Company
(or any of its Subsidiaries) have the right to terminate its (or their)
obligations under the Express Scripts Acquisition Agreement, or to decline to
consummate the Express Scripts Acquisition pursuant to the Express Scripts
Acquisition Agreement and (iii) whether the Express Scripts Acquisition has been
consummated in accordance with the Express Scripts Acquisition Agreement, shall
be governed by, and construed in accordance with, the laws of the State of
Delaware without giving effect to conflicts of laws principles that would result
in the application of the law of any other state).
(b) Jurisdiction.  Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether at law or in equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party thereof, in any
way relating to this Agreement or the transactions relating hereto or thereto,
in any forum other than the courts of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
-61-

--------------------------------------------------------------------------------

 
(c) Waiver of Venue.  Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement in any court referred to in paragraph (b) of
this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
SECTION 10.08.  Severability.  In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
SECTION 10.09.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
SECTION 10.10.  Survival.  The obligations of the Company under Sections 4.02,
4.05, and 10.04, and the obligations of the Banks under Section 9.05, shall
survive the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder.  In addition, subject to
Section 5.03, each representation and warranty made herein or pursuant hereto
shall survive the making of such representation and warranty, and no Bank shall
be deemed to have waived, by making an Term Loans, any Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Bank or the Administrative Agent may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such extension of credit was made.
SECTION 10.11.  Sharing of Set-Offs, Etc.
(a) Without limiting any of the rights or obligations of the Administrative
Agent or the Banks or the rights or obligations of the Company hereunder, if the
Company shall fail to pay when due (whether at stated maturity, by acceleration
or otherwise) any amount payable by it hereunder, each Bank is hereby authorized
at any time and from time to time, to the fullest extent permitted by law,
without prior notice to the Company (which notice is expressly waived by the
Company to the fullest extent permitted by applicable law), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final, in any currency, matured or
unmatured) and any other obligations at any time held or owing by such Bank or
any Subsidiary, Affiliate, branch or agency thereof to or for the credit or
account of the Company or any Guarantor, if any.  Such Bank shall promptly
provide notice to the Company of such set-off, provided that failure by such
Bank to provide such notice to the Company shall not give the Company or any
Guarantor any cause of action or right to damages or affect the validity of such
set-off and application.  The rights of each Bank under this Section are in
addition to any other rights and remedies (including any other rights of
set-off) that such Bank may have.
 
-62-

--------------------------------------------------------------------------------

 
(b) Each Bank agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the Term Loans or
interest due with respect thereto in excess of its pro rata share thereof the
Bank receiving such proportionately greater payment shall purchase such
participations from the other Banks, and/or such other adjustments shall be
made, as may be required so that all such payments shall be shared by the Banks
pro rata as provided in this Agreement; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount thereof to the payment of
indebtedness of the Company other than its indebtedness under this Agreement. 
Each of the Company and the Guarantors, if any, agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
under this clause may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Company and such Guarantor in the
amount of such participation.
SECTION 10.12.  Waiver of Jury Trial.  EACH OF THE COMPANY, EACH GUARANTOR, IF
ANY, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 10.13.  Confidentiality.  Neither the Administrative Agent nor any Bank
shall disclose any Confidential Information to any Person without the consent of
the Company, other than (a) to the Administrative Agent’s or such Bank’s
Affiliates and their officers, directors, employees, agents and advisors
(including accountants and lawyers) and to actual or prospective assignees and
participants, and then only on a confidential basis (it being understood that
any failure of such Persons to comply with this Section 10.13 shall constitute a
breach of this Agreement by the Administrative Agent or the relevant Bank, as
applicable), (b) to the extent required by any applicable law, rule or
regulation or judicial process, (c) to any rating agency when required by it on
a confidential basis, (d) to any other party hereto, (e) if necessary in
connection with the exercise of any remedies hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
paragraph (i) to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) to any counterparty under a swap, derivative or other transaction under
which payments are to be made by reference to the Company and its obligations
under this Agreement and (g) as requested or required by any state, federal or
foreign authority or examiner or self-regulatory body regulating banks or
banking; provided that, (i) in the case of the foregoing clauses (b), (e) and
(g) unless specifically prohibited by applicable law or court order, and to the
extent reasonably practicable, each Bank and the Administrative Agent shall
notify the Company of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Bank by such governmental agency or other routine
examinations of such Bank by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information and (ii) in
the case of clause (e) only, each Bank and the Administrative Agent shall use
its reasonable best efforts to ensure that such information is kept confidential
in connection with the exercise of such remedies.  In addition, the
Administrative Agent and the Banks may disclose the existence of this Agreement
and information about this Agreement (solely with respect to information about
the Agreement and the transactions contemplated herein of the type customarily
provided to such entities) to market data collectors, similar service providers
to the lending industry and service providers to the Administrative Agent and
the Banks in connection with the administration of this Agreement and the
Commitments.
 
-63-

--------------------------------------------------------------------------------

 
SECTION 10.14.  USA PATRIOT Act.  Each Bank hereby notifies the Company that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties and Holdco (if
Holdco is not the Company) which information includes the name and address of
the Loan Parties and Holdco (if Holdco is not the Company) and other information
that will allow such Bank to identify the Loan Parties and Holdco (if Holdco is
not the Company) in accordance with the Patriot Act.
SECTION 10.15.  No Fiduciary Relationship.  The Company and the Guarantors
acknowledge that neither any Bank nor the Administrative Agent has any fiduciary
relationship with, or fiduciary duty to, the Company or any Guarantor arising
out of or in connection with the Loan Documents, and the relationship between
the Administrative Agent and the Banks, on the one hand, and the Company and the
Guarantors, on the other, in connection herewith or therewith is solely that of
debtor and creditor.  This Agreement does not create a joint venture among the
parties.  The Company and the Guarantors further acknowledge that the
Administrative Agent, each Bank and their Affiliates, may have economic
interests that conflict with those of the Company and its Subsidiaries, their
stockholders and/or their Affiliates.
SECTION 10.16.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
-64-

--------------------------------------------------------------------------------

 
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 10.17.  Rights and Obligations following Reorganization.  On and after
the Reorganization, Cigna shall not have any rights, benefits, duties or
obligations under this Agreement or any Loan Document as the Company (and upon
the Reorganization, Cigna shall be automatically discharged and released from
all such duties and obligations).
ARTICLE XI
GUARANTEES
SECTION 11.01.  The Guarantees.  To induce the Banks to provide the Term Loans
described herein and in consideration of benefits expected to accrue to the
Company by reason of the Commitments and the Term Loans and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Guarantor
party hereto (including any such Subsidiary executing an Additional Guarantor
Supplement in substantially the form attached hereto as Exhibit E or such other
form reasonably acceptable to the Administrative Agent) hereby unconditionally
and irrevocably guarantees jointly and severally to the Administrative Agent,
for the ratable benefit of the Administrative Agent and the Banks, the due and
punctual payment of all present and future Obligations of the Company, in each
case as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, according to the terms hereof or any
other applicable Loan Document (including all interest, costs, fees, and charges
after the entry of an order for relief against the Company or such other obligor
in a case under the United States Bankruptcy Code or any similar proceeding,
whether or not such interest, costs, fees and charges would be an allowed claim
against the Company or any such obligor in any such proceeding).  In case of
failure by the Company punctually to pay any Obligations guaranteed hereby, each
Guarantor of the Company’s Obligations under this Section 11.01 hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Company.
SECTION 11.02.  Guarantee Unconditional.  The obligations of each Guarantor
under this Article XI shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Company or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;
(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Company or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Company
or other obligor or of any other guarantor contained in any Loan Document;
 
-65-

--------------------------------------------------------------------------------

 
(d) the existence of any claim, set-off, or other rights which the Company or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Bank or any other Person, whether or not arising in
connection herewith;
(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Company
or other obligor, any other guarantor, or any other Person or property such
Person;
(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Company or other obligor, regardless of what obligations of
the Company or other obligor remain unpaid;
(g)  any invalidity or unenforceability relating to or against the Company or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Company or other obligor or any other guarantor
of the principal of or interest on any Term Loan or any other amount payable
under the Loan Documents; or
(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Bank or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Article XI.
Each Guaranty hereunder shall be a guaranty of payment and not of collection.
SECTION 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Except as set forth in Section 7.03(c) or Section 9.06, each
Guarantor’s obligations under this Article XI shall remain in full force and
effect until the Commitments are terminated and the principal of and interest on
the Term Loans and all other amounts payable by the Company and Guarantors under
this Agreement and all other Loan Documents (other than contingent obligations
for which no claim has been made) have been paid in full in cash.  If at any
time any payment of the principal of or interest on any Term Loan or any other
amount payable by the Company or other obligor or any Guarantor under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of the Company or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Article XI
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.
SECTION 11.04.  Subrogation.  Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations shall have been paid in full subsequent
to the termination of all the Commitments.  If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the payment
in full of the Obligations and all other amounts payable by the Company
hereunder and the other Loan Documents (other than contingent obligations for
which no claim has been made) and the termination of the Commitments, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Banks and shall forthwith be paid to the Administrative Agent for the
benefit of the Banks or be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement.
 
-66-

--------------------------------------------------------------------------------

 
SECTION 11.05.  Waivers.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Bank or any other Person against the Company or other obligor,
another guarantor, or any other Person.
SECTION 11.06.  Limit on Liability.  The obligations of each Guarantor under
this Article XI shall be limited to an aggregate amount equal to the largest
amount that would not render such Guaranty subject to avoidance under Section
548 of the United States Bankruptcy Code or any comparable provisions of
applicable law.
SECTION 11.07.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by the Company or other obligor under this Agreement or
any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Company or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Majority Banks.
SECTION 11.08.  Benefit to Guarantors.  The Company and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Company has a direct impact on the
success of each Guarantor.  Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
SECTION 11.09.  Guarantor Covenants.  Each Guarantor shall take such action as
the Company is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Company is required by this
Agreement to prohibit such Guarantor from taking.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-67-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 
CIGNA CORPORATION
         
By:
/s/ Eric P. Palmer
   
Name:  Eric P. Palmer
   
Title:  Chief Financial Officer
     
HALFMOON PARENT, INC.
         
By:
/s/ Eric P. Palmer
   
Name:  Eric P. Palmer
   
Title:  President

 
[Cigna Credit Agreement]

--------------------------------------------------------------------------------

-2-
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Arranger and Administrative Agent
         
By:
/s/ Anish Shah
   
Name:  Anish Shah
   
Title:  Authorized Signatory

[Cigna Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
MUFG BANK, Ltd., as Arranger
         
By:
/s/ Glenn Schuermann
   
Name:  Glenn Schuermann
   
Title:  Director
       
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Arranger
         
By:
/s/ Matt Walters
   
Name:  Matt Walters
   
Title:  Director
       
WELLS FARGO SECURITIES, LLC, as Arranger
     
By:
/s/ Russell Jeter
   
Name:  Russell Jeter
   
Title:  Vice President

[Cigna Credit Agreement]

--------------------------------------------------------------------------------

 

 
CITIGROUP GLOBAL MARKETS INC., as Arranger
             
By:
/s/ Maureen P. Maroney
   
Name:  Maureen P. Maroney
   
Title:  Authorized Signatory
             
JPMORGAN CHASE BANK, N.A., as Arranger
             
By:
/s/ Kyler Eng
   
Name:  Kyler Eng
   
Title:  Vice President
             
MORGAN STANLEY BANK, N.A., as Bank
             
By:
/s/ Anish Shah
   
Name:  Anish Shah
   
Title:  Authorized Signatory
             
MUFG BANK Ltd., as Bank
             
By:
/s/ Glenn Schuermann
   
Name: Glenn Schuermann
   
Title:  Director
             
BANK OF AMERICA, N.A., as Bank
             
By:
/s/ Yinghua Zhang
   
Name: Yinghua Zhang
   
Title: Director

[Cigna Credit Agreement]
 

--------------------------------------------------------------------------------

-2-
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Bank
       
By:
/s/ Matt Olson
   
Name: Matt Olson
   
Title: Managing Director
             
CITIBANK, N.A., as Bank
       
By:
/s/ Maureen P. Maroney
   
Name:  Maureen P. Maroney
   
Title : Vice President
             
JPMORGAN CHASE BANK, N.A., as Bank
       
By:
/s/ Kyler Eng
   
Name: Kyler Eng
   
Title: Vice President
                   
MIZUHO BANK, LTD., as Bank
       
By:
/s/ Donna DeMagistris
   
Name: Donna DeMagistris
   
Title: Authorized Signatory
                   
The Bank of  Nova Scotia, as Bank
       
By:
/s/ Michelle C. Phillips
   
Name: Michelle C. Phillips
   
Title: Director  & Execution Head
                   
U.S. Bank National Association, as Bank
       
By:
/s/ Maria Massimino
   
Name: Maria Massimino
   
Title: Vice President

[Cigna Credit Agreement]

--------------------------------------------------------------------------------

-3-
 

 
DEUSTCHE BANK AG NEW YORK BRANCH, as Bank
       
By:
/s/ Ming K. Chu
   
Name: Ming K. Chu
   
Title: Director
             
By:
/s/ Virgina Cosenza
   
Name: Virginia Cosenza
   
Title: Vice President
             
GOLDMAN SACHS BANK USA, as Bank
       
By:
/s/ Annie Carr
   
Name: Annie Carr
   
Title: Authorized Signatory
             
HSBC Bank USA, National Association, as Bank
       
By:
/s/ Payne Miller
   
Name: Payne Miller
   
Title: Director, Financial Institutions Group
             
PNC BANK, NATIONAL ASSOCIATION, as Bank
       
By:
/s/ Matthew Titus
   
Name: Matthew Titus
   
Title: Vice President
             
REGIONS BANK, as Bank
       
By:
/s/ Ned Spitzer
   
Name: Ned Spitzer
   
Title: Managing Director

[Cigna Credit Agreement]
 

--------------------------------------------------------------------------------

-4-
 

 
TD Bank, N.A., as Bank
       
By:
/s/ Shivani Agarwal
   
Name: Shivani Agarwal
   
Title: Senior Vice President
             
Branch Banking and Trust Company, as Bank
       
By:
/s/ John Macken
   
Name: John Macken
   
Title: Senior Vice President
             
Credit Agricole Corporate and Investment Bank, as Bank
       
By:
/s/ Jill Wong
   
Name: Jill Wong
   
Title: Director
             
By:
/s/ Gordon Yip
   
Name: Gordon Yip
   
Title: Director
             
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Bank
       
By:
/s/ John D. Toronto
   
Name: John D. Toronto
   
Title: Authorized Signatory
       
By:
/s/ Warren Van Heyst
   
Name: Warren Van Heyst
   
Title: Authorized Signatory
             
FIFTH THIRD BANK, as Bank
       
By:
/s/ Ellie Robertson
   
Name: Ellie Robertson
   
Title: Officer

[Cigna Credit Agreement]

--------------------------------------------------------------------------------

-5-
 

 
Citizens Bank, N.A., as Bank
       
By:
/s/ Michael Makaitis
   
Name: Michael Makaitis
   
Title: Senior Vice President
             
The Huntington National Bank, as Bank
       
By:
/s/ Josephine C. Wisniewski
   
Name: Josephine C. Wisniewski
   
Title: Vice President
             
ROYAL BANK OF CANADA,  as Bank
       
By:
/s/ Diana Lee
   
Diana Lee
   
Authorized Signatory
             
SunTrust Bank, as Bank
       
By:
/s/ Ben Cumming
   
Name: Ben Cumming
   
Title: Managing Director
             
Sumitomo Mitsui Banking Corporation, as Bank
       
By:
/s/ Katsuyuki Kubo
   
Name: Katsuyuki Kubo
   
Title: Managing Director
             
Australia and New Zealand Banking Group Limited, as Bank
       
By:
/s/ Robert Grillo
   
Name: Robert Grillo
   
Title: Director
                   
The Bank of New York Mellon, as Bank
       
By:
/s/ John M. DiMarsico
   
Name: John M. DiMarsico
   
Title: Director

[Cigna Credit Agreement]
 
 

--------------------------------------------------------------------------------



SCHEDULE 1
COMMITMENTS
Bank
Commitment
Morgan Stanley Bank, N.A.
$200,000,000
MUFG Bank, Ltd
$200,000,000
Bank of America, N.A.
$300,000,000
Wells Fargo Bank, National Association
$300,000,000
Citibank, N.A.
$200,000,000
JPMorgan Chase Bank, N.A.
$200,000,000
Mizuho Bank, Ltd.
$140,000,000
The Bank of Nova Scotia
$140,000,000
U.S. Bank National Association
$140,000,000
Deutsche Bank AG New York Branch
$100,000,000
Goldman Sachs Bank USA
$100,000,000
HSBC Bank USA, National Association
$100,000,000
PNC Bank, National Association
$100,000,000
Regions Bank
$100,000,000
TD Bank, N.A.
$100,000,000
Branch Banking and Trust Company
$70,000,000
Credit Agricole Corporate and Investment Bank
$70,000,000
Credit Suisse AG, Cayman Islands Branch
$70,000,000
Fifth Third Bank
$70,000,000
Citizens Bank, N.A.
$50,000,000
The Huntington National Bank
$50,000,000
Royal Bank of Canada
$50,000,000
SunTrust Bank
$50,000,000
Sumitomo Mitsui Banking Corporation
$50,000,000
Australia and New Zealand Banking Group Limited
$25,000,000
The Bank of New York Mellon
$25,000,000
Total
$3,000,000,000



 
[Cigna Credit Agreement]
 

--------------------------------------------------------------------------------

 
SCHEDULE 2
PRICING SCHEDULE
Company’s
Rating Level1
 
Applicable
Commitment
Fee Rate
 
 
Applicable
Margin for
Eurodollar Rate
Loans
 
Applicable
Margin for Base
Rate Loans
 
1
5.0 bps
75.0 bps
0.0 bps
2
7.0 bps
87.5 bps
0.0 bps
3
9.0 bps
100.0 bps
0.0 bps
4
11.0 bps
112.5 bps
12.5 bps
5
15.0 bps
125.0 bps
25.0 bps

 
 
 
 
 
 




--------------------------------------------------------------------------------

1 For purposes hereof, “Company’s Rating Level” shall refer to Cigna’s rating
level until Holdco is rated after giving effect to the Transactions, at which
point Holdco’s ratings shall be used.
 


Schedule 2
 



--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF NOTICE OF BORROWING
Morgan Stanley Senior Funding, Inc., as Administrative Agent
for the Banks parties to the Term Loan
Credit Agreement referred to below
[ ]
Email:  [ ]
________ __, 20__
Ladies and Gentlemen:
The undersigned, Cigna Corporation (the “Company”), refers to the Term Loan
Credit Agreement dated as of April 6, 2018 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among, inter alia, the Company, Holdco, the Banks named
therein and Morgan Stanley Senior Funding, Inc., as administrative agent for
said Banks, and hereby gives you notice, irrevocably, pursuant to Section 3.02
of the Credit Agreement, that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
3.02(a) of the Credit Agreement:

(i)
The Business Day of the Proposed Borrowing is ________ __, 20__.

(ii)
The Type of Term Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans].

(iii)
The aggregate amount of the Proposed Borrowing is $________.

[(iv)]
[The initial Interest Period for each Eurodollar Rate Loan made as part of the
Proposed Borrowing is ___ month[s].]

[(v)]
[The Proposed Borrowing is conditioned on the occurrence of the following
event(s): ________________________________________.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
Except as expressly disclosed in the Company SEC Reports (as defined in the
Express Scripts Acquisition Agreement) filed with or furnished to the SEC after
January 1, 2015 and prior to March 8, 2018 (other than (a) any information that
is contained solely in the “Risk Factors” section of such Company SEC Reports
(as defined in the Express Scripts Acquisition Agreement) and (b) any
forward-looking statements, or other statements that are similarly predictive or
forward-looking in nature, contained in such Company SEC Reports (as defined in
the Express Scripts Acquisition Agreement)), or in the Company Disclosure
Schedule (as defined in the Express Scripts Acquisition Agreement as in effect
on March 8, 2018), since December 31, 2017, there has not been any event,
change, circumstance, effect, development or state of facts that, individually
or in the aggregate, has had or would reasonably be expected to have, an Express
Scripts Material Adverse Effect.
 
Form of Notice of Borrowing
 

--------------------------------------------------------------------------------

-2-
 
The Express Scripts Acquisition Agreement Representations shall be true and
correct in all material respects as of the Closing Date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such date.



 
Very truly yours,
     
CIGNA CORPORATION
     
By:
                                                             
Name:
   
Title:

 
 
 
 
Form of Notice of Borrowing
 

--------------------------------------------------------------------------------

 
EXHIBIT B
FORM OF NOTE
PROMISSORY NOTE
U.S. $_______________
________ __, 20__

New York, New York
FOR VALUE RECEIVED, Halfmoon Parent, Inc., a Delaware corporation (the
“Company”) hereby promises to pay to __________________ (the “Bank”), for the
account of its Applicable Lending Office provided for by the Credit Agreement as
defined below, at the office of Morgan Stanley Senior Funding, Inc., at 1300
Thames Street, Thames Street Wharf, 4th Floor, Baltimore, MD 21231, the
principal sum of $________ Dollars, or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loans made by the Bank to the
Company under the Credit Agreement, in Dollars in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount hereof, at such office, in like
money and funds, for the period commencing on the Closing Date to but excluding
the date of payment hereof in full, at the rates per annum and on the dates
provided in the Credit Agreement.
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Bank to the Company, and each payment
made on account of the principal thereof, shall be recorded by the Bank on its
books and, prior to any transfer of this Note, endorsed by the Bank on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Bank to make any such recordation (or any error in making any such
recordation) or endorsement shall not affect the obligations of the Company to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Term Loan made by the Bank to the Company.
This Note is one of the Notes referred to in the Term Loan Credit Agreement
dated as of April 6, 2018 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among, inter alia, Cigna, the Company, the
Banks party thereto (including the Bank) and Morgan Stanley Senior Funding,
Inc., as Administrative Agent, and evidences Term Loan made thereunder by the
Bank to the Company.  Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of the Term Loan upon
the terms and conditions specified therein.
Except as permitted by Section 10.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
 
Form of Note
 

--------------------------------------------------------------------------------

-2-
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 
HALFMOON PARENT, INC.
       
By:
                                                             
Name:
   
Title:

 
 
Form of Note
 

--------------------------------------------------------------------------------

SCHEDULE OF TERM LOANS
This Note evidences Term Loans made under the within‑described Credit Agreement
to the Company, on the dates, in the principal amounts, of the Types, bearing
interest at the rates and having Interest Periods (if applicable) of the
durations set forth below, subject to the payments and prepayments of principal
set forth below:
Date
Made
Principal Amount
of Term Loan
Type of
Term Loan
Interest
Rate
Duration of
Interest Period
Amount of Principal
Paid or Prepaid
Unpaid
Principal Balance
Notation
Made By
                                                                               
                                                                               
                                                               

 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
Form of Solvency Certificate
[_________], 2018
This Solvency Certificate is delivered pursuant to Section 5.02(e) of the Credit
Agreement dated as of April 6, 2018, among, inter alia, Cigna Corporation,
Halfmoon Parent, Inc. (the “Company”), the Banks parties thereto and Morgan
Stanley Senior Funding, Inc., as Administrative Agent (the “Credit Agreement”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The undersigned hereby certifies, solely in his/her capacity as an officer of
the Company and not in his individual capacity, as follows:
1. I am the Chief Financial Officer of the Company.  I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 5.02(c) of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.
2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Company and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Company and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Company and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Company
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Company does not intend to, and the Company does not
believe that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
Subsidiary.
 
Form of Solvency Certificate
 

--------------------------------------------------------------------------------

-2-
 
This Solvency Certificate is being delivered by the undersigned officer only in
his or her capacity as Chief Financial Officer of the Company and not
individually and the undersigned shall have no personal liability to the
Administrative Agent or the Banks with respect thereto.
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.



 
HALFMOON PARENT, INC.
       
By:
___________________________________
 
Name:
[_______]
 
Title:
Chief Financial Officer

 
 
 
 
Form of Solvency Certificate
 

--------------------------------------------------------------------------------



EXHIBIT D
[Form of Assignment and Assumption]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below, and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
         
[and is an Affiliate of [identify Bank]1]
     
3.
Company:
[Cigna Corporation] [Halfmoon Parent, Inc.]
     
4.
Administrative Agent:
Morgan Stanley Senior Funding, Inc., as the administrative agent under the
Credit Agreement





--------------------------------------------------------------------------------

1  Select as applicable.

Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

-2-
 
5.
Credit Agreement:
Term Loan Credit Agreement dated as of April 6, 2018 among, inter alia, Cigna
Corporation, Halfmoon Parent, Inc., the Banks parties thereto and Morgan Stanley
Senior Funding, Inc., as Administrative Agent
     
6.
Assigned Interest:
 

Facility Assigned
Aggregate Amount of
Commitment/Term
Loans for all Banks
Amount of
Commitment/Term
Loans Assigned
Percentage Assigned
of Commitment/Term
Loans3
Commitments
$
$
%
Term Loans
$
$
%



Effective Date (herein, the “Effective Date”):   ________ __, 20__ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
                                                  
Name:
   
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
       
By:
                                                  
Name:
   
Title:

 

--------------------------------------------------------------------------------

2   Set forth, to at least 9 decimals, as a percentage of the Commitments/Term
Loans of all Banks thereunder.
 
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

-3-
[Consented to and]3 Accepted:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
   
By:
                                                   
Name:
 
Title:
[CIGNA CORPORATION] [HALFMOON PARENT, INC.]
   
By:
                                                   
Name:
 
Title:4


 
 

--------------------------------------------------------------------------------

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
4  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

 
ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.  Representations and Warranties.
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2.  Assignee.  The Assignee (a) represents and warrants that [(i) it is an
“Eligible Bank” within the meaning of the Credit Agreement,]1 [(i)][(ii)] it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement,
[(ii)][(iii)] it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Bank, [(iii)][(iv)] from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Bank
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder and [(iv)][(v)] it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 6.01(e) thereof or delivered pursuant to Section 7.01(f)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Bank; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank.
2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 

--------------------------------------------------------------------------------

1 To be applicable for any assignment prior to funding of the Term Loans on the
Closing Date.
 
 

--------------------------------------------------------------------------------

-2-
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

 

--------------------------------------------------------------------------------

 
EXHIBIT E
FORM OF ADDITIONAL GUARANTOR SUPPLEMENT
Morgan Stanley Senior Funding, Inc., as Administrative Agent for the Banks party
to the Term Loan Credit Agreement dated as of April 6, 2018, among Cigna
Corporation, a Delaware corporation, Halfmoon Parent, Inc., a Delaware
corporation, the Guarantors referred to therein, the Banks party thereto from
time to time, and the Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).
Ladies and Gentlemen:
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct in all material respects
as to the undersigned as of the date hereof, except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, provided that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct (after
giving effect to any qualifications therein) in all respects.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Article XI thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory thereto as a Guarantor.
The undersigned acknowledges that this Additional Guarantor Supplement shall be
effective upon its execution and delivery by the undersigned to the
Administrative Agent, and it shall not be necessary for the Administrative Agent
or any Bank, or any of their Affiliates entitled to the benefits hereof, to
execute this Additional Guarantor Supplement or any other acceptance hereof. 
This Additional Guarantor Supplement shall be construed in accordance with and
governed by the internal laws of the State of New York.

 
Very truly yours,
     
[Name of Subsidiary Guarantor]
     
By
                                                                
Name                                                  
   
Title                                                    

 
Form of Additional Guarantor Supplement


--------------------------------------------------------------------------------

 
EXHIBIT F-1
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For United States Federal Income
Tax Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Cigna Corporation, Halfmoon Parent, Inc., the direct
and indirect Subsidiaries of the Company from time to time party thereto, as
Guarantors, the financial institutions listed under the heading “Banks” on the
signature pages thereof, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Borrowing(s) (as well as any Note(s) evidencing such Borrowing(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Company with a
duly completed and executed certificate of its non-U.S. person status on
Internal Revenue Service Form W-8BEN or W-8BEN-E (or an applicable successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


In the case of a Bank that is a disregarded entity for United States federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Bank’s regarded owner for
United States federal income tax purposes.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.







 
[Name of Bank]
 
By
                                                                  
Name                                                    
   
Title                                                      
   
Date                                                      

 
 
Form of U.S. Tax Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For United States Federal
Income Tax Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Cigna Corporation, Halfmoon Parent, Inc., the direct
and indirect Subsidiaries of the Company from time to time party thereto, as
Guarantors, the financial institutions listed under the heading “Banks” on the
signature pages thereof, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Bank with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E (or an applicable successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


In the case of a participant that is a disregarded entity for United States
federal income tax purposes, each of the above certifications and
representations is given with respect to the person treated as such
participant’s regarded owner for United States federal income tax purposes.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.













 
[Name of Participant]
 
By
                                                                  
Name                                                    
   
Title                                                      
   
Date                                                      

 
 
Form of U.S. Tax Compliance Certificate
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For United States Federal Income
Tax Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Cigna Corporation, Halfmoon Parent, Inc., the direct
and indirect Subsidiaries of the Company from time to time party thereto, as
Guarantors, the financial institutions listed under the heading “Banks” on the
signature pages thereof, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Bank with a duly competed and
executed Internal Revenue Service Form W-8IMY, accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed Internal Revenue Service
Form W-8BEN or W-8BEN-E  (or an applicable successor form) or (ii) a duly
completed and executed Internal Revenue Service Form W-8IMY accompanied by a
duly completed and executed Internal Revenue Service Form W-8BEN or W-8BEN-E (or
an applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption, together with any
other information required to be provided by Internal Revenue Service Form
W-8IMY. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

 





 
[Name of Participant]
 
By
                                                                  
Name                                                    
   
Title                                                      
   
Date                                                      

 
 
Form of U.S. Tax Compliance Certificate
 

--------------------------------------------------------------------------------

 
EXHIBIT F-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For United States Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Cigna Corporation, Halfmoon Parent, Inc., the direct
and indirect Subsidiaries of the Company from time to time party thereto, as
Guarantors, the financial institutions listed under the heading “Banks” on the
signature pages thereof, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.


Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Borrowing(s) (as well as any Note(s) evidencing such Borrowing(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Borrowing(s) (as well as
any Note(s) evidencing such Borrowing(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Company with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed Internal
Revenue Service Form W-8BEN or W-8BEN-E (or an applicable successor form) or
(ii) a duly completed and executed Internal Revenue Service Form W-8IMY
accompanied by a duly completed and executed Internal Revenue Service Form
W-8BEN or W-8BEN-E (or an applicable successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by
Internal Revenue Service Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 





 
[Name of Bank]
 
By
                                                                  
Name                                                    
   
Title                                                      
   
Date                                                      

 
 
Form of U.S. Tax Compliance Certificate
 

--------------------------------------------------------------------------------
